Exhibit 10.9.1

COCA-COLA ENTERPRISES, INC.

LEGACY LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective December 14, 2010)

 

I. Purpose

The purpose of this Coca-Cola Enterprises, Inc. Legacy Long-Term Incentive Plan
(the “Plan”) is to comply with the Business Separation and Merger Agreement (the
“Merger Agreement”) between Coca-Cola Enterprises Inc. (“Former CCE”),
International CCE, Inc., The Coca-Cola Company and Cobalt Subsidiary LLC,
pursuant to which Former CCE was merged with and into Cobalt Subsidiary LLC,
which is wholly-owned by The Coca-Cola Company (the “Merger”) and whereby
International CCE Inc. (“New CCE” or the “Company”) along with Former CCE’s
subsidiaries outside of the United States, Canada, the British Virgin Islands,
the United States Virgin Islands and/or the Cayman Islands split-off from Former
CCE to become a separate company, organized under the laws of the state of
Delaware and whose shares of common stock are traded on the New York Stock
Exchange (“the Business Separation”). Pursuant to the Merger Agreement, New CCE
agreed that all awards of stock options, restricted stock, restricted stock
units, deferred stock units, performance stock units and any other share-based
awards over shares of Former CCE’s common stock granted to employees who are not
North American Business Holders (as defined in Section 2.4(g)(i) of the Merger
Agreement) under one or more of the plans listed in Section II of this Plan
(collectively referred to as “Awards”) outstanding immediately prior to the
Effective Time (as defined in Section 2.3 of the Merger Agreement) would be
replaced with awards over shares of New CCE’s common stock (“Shares”).

 

II. CCE Plans

Any Awards held by Former CCE employees (including directors and consultants, as
applicable under the CCE Plans) other than North American Business Holders
granted under one or more of the below plans or sub-plans (collectively, the
“CCE Plans”) outstanding immediately prior to the Effective Time will be assumed
by New CCE and converted into an award over New CCE Shares based on an exchange
ratio determined in accordance with the terms of the Merger Agreement:

 

1. Coca-Cola Enterprises Inc. 1997 Stock Option Plan, as attached hereto as
Exhibit A, including the following sub-plans:

 

  (i) 1997 Stock Option Plan for French Employees

 

  (ii) Rules of the Coca-Cola Enterprises Inc. UK Approved Stock Option
Sub-Plan;

 

3. Coca-Cola Enterprises Inc. 1999 Stock Option Plan, as attached hereto as
Exhibit B;

 

4. Coca-Cola Enterprises Inc. 2001 Stock Option Plan (As Amended and Restated
Effective April 24, 2007), as attached hereto as Exhibit C, including the
following sub-plans:

 

  (i) 2001 Stock Option Plan for French Employees

 

  (ii) Rules of the Coca-Cola Enterprises Inc. UK 2002 Approved Stock Option
Sub-Plan;

 

5. Coca-Cola Enterprises Inc. 2001 Restricted Stock Award Plan, as attached
hereto as Exhibit D;

 

6. Coca-Cola Enterprises Inc. 2004 Stock Award Plan (As Amended and Restated
Effective December 31, 2008), as attached hereto as Exhibit E including the
following sub-plan:

 

  (i) Rules for Coca-Cola Enterprises Inc. Deferred Stock Units in France; and



--------------------------------------------------------------------------------

7. Coca-Cola Enterprises Inc. 2007 Incentive Award Plan (As Amended February 15,
2010), as attached hereto as Exhibit F including the following sub-plans:

 

  (i) French Sub-Plan for Restricted Stock Units

 

  (ii) French Sub-Plan for Options.

 

III. Administration

The Plan shall be administered by a committee consisting of not less than two
members of the Human Resources and Compensation Committee of New CCE’s Board of
Directors (the “Committee”), each of whom shall be (i) a “disinterested
director” within the meaning of Rule 16b-3 under the Securities Exchange Act of
1934 (the “Exchange Act”), unless administration of the Plan by “disinterested
directors” is not then required in order for exemptions under Rule 16b-3 to
apply to transactions under the Plan, and (ii) an “outside director” as defined
under Internal Revenue Code Section 162(m), unless the action taken pursuant to
the Plan is not required to be taken by “outside directors” in order to qualify
for tax deductibility under Code Section 162(m). The Committee shall have all
rights and obligations as set forth for the plan administrator in the relevant
CCE Plans.

 

IV. Participation in the Plan

Participation in the Plan is limited to current or former employees, directors
or consultants of Former CCE who were not North American Business Holders at the
Effective Time and who, at such Effective Time, held valid and outstanding
Awards over shares of Former CCE common stock under one or more CCE Plans (the
“Participants”).

 

V. Stock Subject to the Plan

Effective December 14, 2010, the maximum number of Shares which may be issued
under the Plan shall be reduced from 22,000,000 to 18,000,000, which is the
number of Shares that approximates the Shares that may, subject to satisfaction
of applicable conditions, be distributable pursuant to the outstanding Awards
under the CCE Plans held by the Participants as of the Effective Time.

If any outstanding Award under the Plan for any reason expires or is terminated
without having been exercised or settled in full, the Shares allocable to the
Award shall not become available for grant pursuant to this Plan.

 

VI. Assumption of Outstanding Awards under the CCE Plans and Terms and
Conditions of Awards

In accordance with the Merger Agreement, New CCE:

 

1. Accepts assignment of and assumes all Awards outstanding under the CCE Plans
at the Effective Time and held by the Participants under the Participants’
applicable award agreements (“Assumed Awards”);

 

2. Exercises all of the powers of the plan sponsor relating to the Assumed
Awards under the CCE Plans and applicable award agreements thereunder which were
exercised by Former CCE prior to the Effective Time;



--------------------------------------------------------------------------------

3. Agrees that all outstanding Assumed Awards or any other benefits available
which are based on Shares and which have been granted under the CCE Plans
(including, as applicable, any Shares exchanged in connection with the Business
Separation and Merger) shall remain outstanding and shall be governed and
administered in accordance with the original terms and conditions set forth in
the applicable CCE Plans and award agreements with the exception that (i) the
number of Shares subject to Assumed Awards will be adjusted pursuant to an
exchange ratio determined in accordance with the terms of the Merger Agreement
to reflect the Business Separation and Merger, (ii) the exercise price of
Assumed Awards (if any) will be adjusted pursuant to an exchange ratio
determined in accordance with the terms of the Merger Agreement to reflect the
Business Separation and Merger; (iii) upon the exercise, issuance, holding,
availability or vesting of the Assumed Awards, Shares of New CCE are hereby
issuable or available, in lieu of shares of Former CCE based on an exchange
ratio determined in accordance with the terms of the Merger Agreement; and
(iv) Section VII of the Plan will modify the applicable provisions regarding
change in control in the Participants’ respective award agreements and the CCE
Plans incorporated in Exhibits A through G hereof.

 

VII. Change in Control

In the event of a Change in Control subsequent to the Merger, the provisions
related to a change in control in the CCE Plans and/or outstanding Awards shall
be modified to provide that “Change in Control” shall mean the occurrence of any
of the following circumstances:

 

  (i) Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing more than 30% of the combined total
voting power of the Company’s then-outstanding securities, excluding any
acquisition by the Company or by an employee benefit plan (or related trust)
sponsored or maintained by the Company or a Subsidiary. For purposes of this
definition of Change in Control, “Person” has the meaning provided in Sections
13(d) and 14(d) of the Exchange Act; “Beneficial Owner” has the meaning provided
in Rule 13d-3 of the Exchange Act; and “Subsidiary” means any corporation or
other business organization in which the Company owns, directly or indirectly,
20% or more of the voting stock or capital or profits interest.

 

  (ii) During any period of two consecutive years, the individuals constituting
the Board of Directors of the Company at the beginning of the two-year period
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any new director whose election by the
Board or nomination for election by the Company’s shareowners was approved by a
vote of at least two-thirds of the directors on the Incumbent Board then still
in office shall be considered as though such director were a member of the
Incumbent Board; provided, further, that a director designated by a person who
has entered into an agreement with the Company to effect a Change in Control
described in clause (i), (iii) or (iv) shall not be considered to be a director
on the Incumbent Board.

 

  (iii) The consummation of a merger, consolidation, or share exchange with any
other Person, or a sale or other disposition by the Company of all or
substantially all the assets of the Company (or any transaction having a similar
effect) (a “Corporation Transaction”), other than (a) a Corporation Transaction
that would result in the voting securities of the Company outstanding
immediately prior to such event continuing to represent (either by remaining
outstanding or being converted into voting securities of either (I) the
surviving entity or (II) another entity that owns, directly or indirectly, the
entire voting interest in the surviving entity) more than 50% of the voting
power of the voting securities of the Company or the corporation resulting from
such Corporation



--------------------------------------------------------------------------------

Transaction (including, without limitation, a corporation which as a result of
such Corporate Transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries)
outstanding immediately after such event, or (b) a Corporate Transaction in
which no Person acquires more than 30% of the combined voting power of the
Company’s then-outstanding securities or the outstanding securities of the
corporation resulting from such Corporation Transaction.

 

  (iv) The approval by the shareowners of the Company of a plan of complete
liquidation of the Company.

 

VIII.  Interpretation

Unless the context otherwise requires, any reference in the CCE Plans and
applicable award agreements to: (i) the “Company” means New CCE, (ii) “Stock,”
“Common Stock” or “Shares” means shares of New CCE’s common stock, (iii) the
“Board of Directors” or the “Board” means the Board of Directors of New CCE ,
(iv) the “Committee” means the Committee of New CCE, as defined in Section III
of this Plan, and (v) the “Employer” means the Participant’s actual employer.
All references in the award agreements and the CCE Plans relating to the
Participant’s status as an employee, director or consultant of Former CCE or a
subsidiary or affiliate will now refer to the Participant’s status as an
employee, director or consultant, as applicable, of New CCE or any present or
future New CCE parent, subsidiary or affiliate. To the extent there is a
conflict between any provision of the applicable CCE Plan or the Participant’s
award agreement thereunder and the terms of this Plan, this Plan shall govern,
except as would (i) be inconsistent with the terms of such Assumed Award and
materially detrimental to the holder thereof, as determined by the Committee,
(ii) be prohibited under applicable law, or (iii) require approval of New CCE’s
shareowners.

 

IX. Amendment of the Plan

The Committee may suspend or discontinue the Plan or revise or amend it in any
respect whatsoever; provided, however, that the Committee may seek shareowner
approval of an amendment if determined to be required by or advisable under
regulations of the U.S. Securities and Exchange Commission or the U.S. Internal
Revenue Service, the rules of any stock exchange on which New CCE’s Shares are
listed or other applicable federal, state, local, or foreign laws or
regulations.

 

X. Notices

Any written notice to New CCE required by any of the provisions of this Plan
shall be addressed to Office of the General Counsel; Coca-Cola Enterprises,
Inc.; P.O. Box 723040; Atlanta, GA 31139 and shall be effective when it is
received.

 

XI. Governing Law

This Plan and all determinations made and actions taken pursuant hereto shall be
governed by the law of the State of Georgia, without regard to its conflict of
law provisions.

 

XII. Effective Date of Plan

This Plan is effective as of the Effective Time of the Merger.



--------------------------------------------------------------------------------

Exhibit A

LOGO [g124718g88s43.jpg]

1997 Stock Option Plan

Section 1. Purpose

The purpose of the 1997 Stock Option Plan (the “Plan”) is to advance the
interest of Coca-Cola Enterprises Inc. (the “Company”) and its Subsidiaries (as
defined in Section 4) by encouraging and enabling the acquisition of a financial
interest in the Company by officers and other key employees through grants of
stock options (“Options”).

Section 2. Administration

The Plan shall be administered by a Compensation Committee (the “Committee”)
appointed by the Board of Directors of the Company (the “Board”) from among its
members and shall be comprised of not fewer than two members who shall be
“nonemployee directors” within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended, and “outside directors” within the meaning of
Section 162(m) of the Internal Revenue Code of 1986, as amended (“Internal
Revenue Code”), and the regulations thereunder.

The Committee shall determine the persons to whom and the times at which Options
will be granted, the number of shares to be subject to each Option, the duration
of each Option, the times within which the Option may be exercised, the
cancellation of the Option (with the consent of the holder thereof) and the
other conditions of the grant of an Option. The Committee, however, may
delegate, from time to time, to the Chief Executive Officer the authority to
make Awards under the Plan or to extend the period for exercise of Options
awarded under the Plan, unless such delegation would jeopardize the benefits of
Section 162(m) of the Internal Revenue Code or regulations thereunder.
Conditions of the grants of Options need not be the same with respect to each
optionee or with respect to each Option.

The Committee may, subject to the provisions of the Plan, establish such rules
and regulations for the proper administration of the Plan, may make
interpretations and take other action in relation to the Plan as it deems
necessary or advisable. Each interpretation or other action made or taken
pursuant to the Plan shall be final and conclusive for all purposes and upon all
persons including, but without limitation, the Company, its Subsidiaries, the
Committee, the Board, the affected optionees, and their respective successors in
interest.

In addition to such other rights of indemnification as they have as directors or
as members of the Committee, the members of the Committee shall be indemnified
by the Company against reasonable expenses (including, without limitation,
attorneys’ fees) incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal, to which they or any of them may
be a party by reason of any action taken or failure to act in connection with
the Plan or any Option granted hereunder, and against all amounts paid by them
in settlement thereof (provided such settlement is approved to the extent
required by and in the manner provided by the Certificate of Incorporation or



--------------------------------------------------------------------------------

Bylaws of the Company relating to indemnification of directors) or paid by them
in satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such Committee member or members did not act in good faith and
in a manner he, she or they reasonably believed to be in or not opposed to the
best interest of the Company.

Section 3. Stock

The stock to be issued under the Plan shall be shares of common stock, $1 par
value, of the Company (the “Stock”). The Stock shall be made available from
authorized and unissued Stock or from shares of Stock held by the Company in its
treasury. The total number of shares of Stock that may be issued under the Plan
pursuant to Options granted hereunder shall not exceed 5,433,000. Stock subject
to any unexercised portion of an Option which expires or is canceled,
surrendered or terminated for any reason may again be subject to Options granted
under the Plan. Stock received in payment upon the exercise of an Option may not
be the subject of a subsequent Option.

Section 4. Eligibility

Options may be granted to executive officers, other persons in the senior
executive band, and in the executive band, branch managers, sales center
managers, and other officers and management employees (including non-employee
officers) of the Company and its Subsidiaries. “Subsidiary” shall mean any
corporation or other business organization in which the Company owns, directly
or indirectly, 25% or more of the voting stock or capital at the time of the
granting of such Option.

No person shall be granted the right to acquire pursuant to Options granted
under the Plan more than 20% of the aggregate number of shares of Stock
originally authorized for issuance under the Plan.

Section 5. Awards of Options

(a) Option Price. The option price shall be 100% or more of the fair market
value of the Stock on the date of grant. The fair market value of shares of
Stock shall be computed on the basis of the average of the high and low market
prices at which a share of Stock shall have been sold on the date for which the
valuation is made, or on the next preceding trading day if such date was not a
trading day, as reported on the New York Stock Exchange Composite Transactions
listing, or as otherwise determined by the Committee.

(b) Payment. The option price shall be paid in full at the time of exercise. No
shares shall be issued until full payment has been received therefor. Payment
may be made in cash or, with the prior approval of and upon the conditions
established by the Committee, by other means, including delivery of shares of
Stock owned by the optionee.

(c) Duration of Options. Subject to the provisions of Section 9 and the terms of
the Option, the duration of Options shall be 10 years from date of grant.



--------------------------------------------------------------------------------

(d) Time Period for Exercise of Option. Subject to the provisions of Section 9
and terms of the Option, an Option shall be exercisable, in whole or in part,
within such time periods as established on the date of grant by the Committee,
or, when applicable, the Chief Executive Officer.

(e) Other Terms and Conditions. Options may contain such other provisions, as
the Committee shall determine appropriate from time to time. The grant of an
Option to any officer or employee shall not affect in any way the right of the
Company and any Subsidiary to terminate the relationship between the Company or
Subsidiary and the optionee.

(f) Options Granted to International Optionees. Options granted to an optionee
who is subject to the laws of a country other than the United States of America
may contain terms and conditions inconsistent with provisions of the Plan
(except those necessary to retain the benefits of Section 162(m) of the Internal
Revenue Code), or may be granted under such supplemental documents, as required
under such laws.

(g) Withholding. The Company and its Subsidiaries shall, to the extent permitted
by law, have the right to deduct from any payment of any kind otherwise due to
the optionee the amount of any federal, state or local taxes required by law to
be withheld with respect to the Stock subject to such Award.

Section 6. Replacement

The Committee from time to time may permit an optionee under the Plan to
surrender for cancellation any unexercised outstanding stock option or stock
appreciation rights of the Company and receive in exchange from the Company
either shares of Stock, an option for such number of shares of Stock, or both,
in amounts and with features as designated by the Committee.

Section 7. Extension of the Terms of Options

The Committee may extend the duration of any Option for a period not to exceed
one year without changing the option price and on such other terms and
conditions as the Committee may deem advisable unless such extension or change
would result in less favorable tax treatment than the optionee would have
received under the original option.

Section 8. Nontransferability of Option

An Option granted pursuant to the Plan shall not be transferable otherwise than
by will or by the laws of descent and distribution or pursuant to a domestic
relations order, as defined by the Internal Revenue Code, unless otherwise
determined by the Committee. Certificate(s) representing the shares of Stock
issued upon exercise of an Option shall be issued only in the name of the
optionee or in the name of such optionee’s duly authorized representative. With
the exception of any Option transferred pursuant to a qualified domestic
relations order, Options shall be exercisable, during the lifetime of an
optionee, only by the optionee personally or by the optionee’s legal
representative. With respect to any Option transferred pursuant to a qualified
domestic relations order, any such Option shall be exercisable only by the
designated transferee personally or the designated transferee’s legal
representative.



--------------------------------------------------------------------------------

Section 9. Effect of Termination of Employment

(a) Retirement and Disability.

(i) The Committee, in its sole discretion, may cause all outstanding Options
held by an optionee upon his or her retirement or disability to become
immediately exercisable.

(ii) All Options exercisable upon retirement or disability of an optionee
(whether due to Committee action or otherwise) or becoming exercisable
thereafter shall expire no later than 36 months from the date of such optionee’s
retirement or disability; provided, however, that if the optionee dies within
two years after the optionee’s retirement or disability, the Options shall
expire 12 months after his or her death, unless the Committee determines
otherwise.

(b) Death While Employed.

Upon the death of an optionee prior to termination of employment, all
outstanding Options held by such employee expire no later than 12 months after
the employee’s death, unless the Committee determines otherwise.

(c) Other Termination of Employment.

(i) Upon the termination of employment of an optionee other than the death,
disability or retirement of the optionee (“Other Termination of Employment”),
then the Committee, in its sole discretion, may cause all outstanding
nonexercisable Options held by such optionee to become immediately exercisable.

(ii) All Options exercisable upon the Other Termination of Employment (whether
due to Committee action or otherwise) or becoming exercisable thereafter, shall
expire no later than six months after the Other Termination of Employment,
unless the Committee determines otherwise.

(d) Definitions and other Determinations.

(i) For purposes of this Section 9, “retirement” means an optionee’s voluntary
termination of employment on a date which is on or after the earliest date on
which such optionee would be eligible for an immediately payable benefit
pursuant to the terms of the defined benefit pension plan sponsored by the
Company or a Subsidiary in which the optionee participates. If the optionee does
not participate in such a plan, the date shall be determined as if the optionee
participated in the Company’s defined benefit plan covering the majority of its
nonbargaining employees in the United States. With respect to nonemployee
officers, “retirement” means termination of services as an officer at or after
age 55. Notwithstanding the foregoing, options may contain such other
definitions of “retirement,” as the Committee determines appropriate.

(ii) For purposes of this Section 9, “disability” shall be determined according
to the definition of “disability,” in effect at the time of the determination,
in the defined benefit pension plan sponsored by the Company or a Subsidiary in
which the optionee participates. If the optionee does not participate in such a
plan, the definition shall be determined as if the optionee participated in the
Company’s defined benefit plan covering the majority of its nonbargaining
employees in the United States.



--------------------------------------------------------------------------------

(iii) For purposes of this Section 9, an optionee’s employment shall not be
deemed to have terminated if the optionee obtains immediate employment with
certain affiliates of the Company, as defined in an Option, and termination from
such subsequent employment shall be deemed a termination from the Company,
unless the optionee obtains immediate reemployment with the Company or its
Subsidiaries.

Section 10. No Rights as a Share Owner

An Optionee or a transferee of an Option shall have no right as a share owner
with respect to any Stock covered by an Option or receivable upon the exercise
of an Option until the optionee or transferee shall have become the holder of
record of such Stock. No adjustments shall be made for dividends in cash or
other property (except for share dividends) or other distributions or rights in
respect of such Stock for which the record date is prior to the date on which
the optionee or transferee shall have in fact become the holder of record of the
share of Stock acquired pursuant to the Option.

Section 11. Adjustment in the Number of Shares and in Option Price

In the event there is any change in the shares of Stock through the declaration
of stock dividends or stock splits or through recapitalization or merger, share
exchange, consolidation, combination of shares or otherwise, the Committee or
the Board shall make such adjustment, if any, as it may deem appropriate in the
number of shares of Stock available for Options as well as the number of shares
of Stock subject to any outstanding Option and the option price thereof. Any
such adjustment may provide for the elimination of any fractional shares which
might otherwise become subject to any Option without payment therefor.

Section 12. Amendments, Modification and Termination of the Plan

The Board or the Committee may terminate the Plan in whole or in part, may
suspend the Plan in whole or in part from time to time, and may amend the Plan
from time to time, including the adoption of amendments deemed necessary or
desirable to qualify the Options under the laws of various states (including tax
laws) or to correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Option granted thereunder, without the
approval of the share owners of the Company. However, no action shall be taken
without the approval of the share owners of the Company if the Committee
determines that the approval of share owners would be necessary to retain the
benefits of Section 162(m) of the Internal Revenue Code.

No amendment or termination or modification of the Plan shall in any manner
affect any Option theretofore granted without the consent of the optionee,
except that the Committee may amend or modify the Plan in a manner that does
affect Options theretofore granted upon a finding by the Committee that such
amendment or modification is necessary to retain the benefits of Section 162(m)
of the Internal Revenue Code or that it is not adverse to the interest of
holders of outstanding Options. The Plan shall terminate five years after the
date of approval of the Plan by the share owners of the Company unless earlier
terminated by the Board or by the Committee.



--------------------------------------------------------------------------------

Section 13. Governing Law

The Plan and all determinations made and actions taken pursuant thereto shall be
governed by the laws of the State of Georgia and construed in accordance
therewith.



--------------------------------------------------------------------------------

COCA-COLA ENTERPRISES INC.

1997 Stock Option Plan for French Employees

Section 1. Purpose

The purpose of the 1997 Stock Option Plan for French Employees (the “Plan”) is
to advance the interest of Coca-Cola Enterprises Inc. (the “Company”) and its
Subsidiaries (as defined in Section 4) located in France by encouraging and
enabling the acquisition of a financial interest in the Company by officers and
other key employees through grants of stock options (“Options”).

Section 2. Administration

The Plan shall be administered by a Compensation Committee (the “Committee”)
appointed by the Board of Directors of the Company (the “Board”) from among its
members and shall be comprised of not fewer than two members who shall be
“nonemployee directors” within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended.

The Committee shall determine the persons to whom and the times at which Options
will be granted, the number of shares to be subject to each Option, the duration
of each Option, the times within which the Option may be exercised, the
cancellation of the Option (with the consent of the holder thereof) and the
other conditions of the grant of an Option. The Committee, however, may
delegate, from time to time, to the Chief Executive Officer the authority to
make Awards under the Plan or to extend the period for exercise of Options
awarded under the Plan. The conditions of the grants of Options need not be the
same with respect to each optionee or with respect to each Option.

The Committee may, subject to the provisions of the Plan, establish such rules
and regulations for the proper administration of the Plan, may make
interpretations and take other action in relation to the Plan as it deems
necessary or advisable. Each interpretation or other action made or taken
pursuant to the Plan shall be final and conclusive for all purposes and upon all
persons including, but without limitation, the Company, its Subsidiaries, the
Committee, the Board, the affected optionees, and their respective successors in
interest.

Section 3. Stock

The stock to be issued under the Plan shall be shares of common stock, $1 par
value, of the Company (the “Stock”). The Stock shall be made available only from
authorized and unissued Stock. The total number of options granted and not
exercised yet at any given time under the Plan shall not give right to the
subscription of a number of shares exceeding one-third of the share capital of
the Company.



--------------------------------------------------------------------------------

Section 4. Eligibility

Options may be granted to officers and management employees employed by the
Company and its Subsidiaries in France. No options may be granted to
non-employee directors or to any person who would not be eligible under French
company law (Section L.208 of the law of July 24, 1966). More generally, no
option may be granted to an optionee who already owns more than 10% of the
Company’s share capital. “Subsidiary” shall mean any corporation or other
business organization in which the Company owns, directly or indirectly, 25% or
more of the voting stock or capital at the time of the granting of such Option.

Section 5. Awards of Options

(a) Option Price. The exercise price of each option shall be determined in
relation to the fair market value of the Stock on a date specified by the
Committee, or if applicable, the Chief Executive Officer. The fair market value
of the Stock shall be computed on the basis of the average of the high and low
market prices at which a share of Stock shall have been sold on the date of
grant, or on the next preceding trading day if such date was not a trading day,
as reported on the New York Stock Exchange Composite Transactions listing. In no
event, however, shall the exercise price of the Option be less than 80% of the
average of the daily market prices over the twenty trading days preceding the
date of grant, with the daily market price determined as the average of the high
and low price at which the Stock was sold on each such trading day.

(b) Grant Date. The date of grant shall be determined in accordance with French
laws and regulations.

(c) Payment. The option price shall be paid in full at the time of exercise. No
shares shall be issued until full payment has been received therefor. Payment
may be made in cash or, with the prior approval of and upon the conditions
established by the Committee, by other means, including delivery of shares of
Stock owned by the optionee.

(d) Withholding. The Company and its Subsidiaries shall, to the extent permitted
by law, have the right to deduct from any payment of any kind otherwise due to
the optionee the amount of any taxes required by law to be withheld with respect
to the Stock subject to such Award.

(e) Duration of Options. The duration of Options shall be 10 years from date of
grant.

(f) Other Terms and Conditions. Options may be subject to such other provisions
including the time periods during which options shall be exercisable, as
determined by the Committee on the date of grant and as contained in documents
under which such Options are granted.

(g) No Affect on Employment Status. The grant of an Option to any officer or
employee shall not affect in any way the right of the Company and any Subsidiary
to terminate the relationship between the Company and the optionee.



--------------------------------------------------------------------------------

Section 6. Nontransferability of Option

No Option granted pursuant to the Plan shall be transferable except than by will
or, in the absence of a will, by the laws of descent upon, and within six months
of, the death of an optionee. Certificate(s) representing the shares of Stock
issued upon exercise of an Option shall be issued only in the name of the
optionee or, provided such Option is exercised within six months of the
optionee’s death, in the name of his or her heir.

Section 7. No Rights as a Share Owner

An optionee shall have no right as a share owner with respect to any Stock
covered by an Option or receivable upon the exercise of an Option until the
optionee shall have become the holder of record of such Stock. No adjustments
shall be made for dividends in cash or other property (except for share
dividends) or other distributions or rights in respect of such Stock for which
the record date is prior to the date on which the optionee shall have in fact
become the holder of record of the share of Stock acquired pursuant to the
Option.

Section 8. Adjustment in the Number of Shares and in Option Price

In the event there is any change in the shares of Stock through the declaration
of stock dividends or stock splits or through recapitalization or merger, share
exchange, consolidation, combination of shares or otherwise, the Committee or
the Board shall make such adjustment, if any, as it may deem appropriate in the
number of shares of Stock available for Options as well as the number of shares
of Stock subject to any outstanding Option and the option price thereof. Any
such adjustment may provide for the elimination of any fractional shares which
might otherwise become subject to any Option without payment therefor.
Notwithstanding the foregoing, adjustments in Options may only be made in
accordance with French laws and regulations.

Section 9. Amendments, Modification and Termination of the Plan

The Board or the Committee may terminate the Plan in whole or in part, may
suspend the Plan in whole or in part from time to time, and may amend the Plan
from time to time, including the adoption of amendments deemed necessary or
desirable to qualify the Options under laws of France or the United States
(including tax laws) or to correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Option granted thereunder.
Notwithstanding the foregoing, no amendment of the Plan, or of the terms of any
Option granted hereunder, shall be effective with respect to an optionee
(i) without the consent of such optionee or (ii) if such amendment would
constitute a cancellation of an existing Option and the grant of a new Option
under French law.

The Plan shall terminate five years after the effective date of the Plan unless
earlier terminated by the Board or by the Committee.



--------------------------------------------------------------------------------

Section 10. Governing Law

The Plan and all determinations made and actions taken pursuant thereto shall be
governed by the laws of the State of Georgia, United States of America, and
construed in accordance therewith.



--------------------------------------------------------------------------------

RULES OF THE

COCA-COLA ENTERPRISES INC

UK APPROVED STOCK OPTION SUBPLAN

 

1. CERTAIN DEFINITIONS

In this Subplan:

 

“Approved Option”    means a right to acquire Stock granted pursuant to and in
accordance with this Subplan. “the Committee”    means the Compensation
Committee serving at the pleasure of the Board of Directors of the Company. “the
Company”    means Coca-Cola Enterprises Inc. “the Plan”    means the Coca-Cola
Enterprises Inc. Stock Option Plan as amended and extended from time to time.
“Material Interest”    has the same meaning as in Section 187(3) of the Taxes
Act. “Option Holder”    means a person to whom a subsisting Approved Option has
been granted. “Participating Company”    means Coca-Cola Enterprises Inc. and
any other company of which it has control and which is for the time being
nominated by the Committee to be a Participating Company. “this Subplan”   
means the Coca-Cola Enterprises Inc. UK Approved Stock Option Subplan, as
amended from time to time. “Stock”    means unrestricted Common Stock, par value
$1.00 per share, of the Company which satisfies the conditions of paragraphs
10-14 inclusive of Schedule 9 of the Taxes Act. “Subsisting Option”    means an
Approved Option which has neither lapsed nor been exercised. “the Taxes Act”   
means the (UK) Income and Corporation Taxes Act 1988. “the Code”    means the US
Internal Revenue Code of 1986 as amended from time to time. “Coca-Cola
Enterprises Inc.”    means the company and every company which is under control
(as defined in Section 840 of the Taxes Act) of the company. “the Auditors”   
means the Auditors for the time being of the company.
Words and expressions not defined in this Rule 1 have the same meaning as in
Section 185 and Schedule 9 of the Taxes Act and any reference in this Subplan to
any enactment includes a reference to that enactment as from time to time
modified and extended.



--------------------------------------------------------------------------------

2. PURPOSE

The Company has established the 1997 Stock Option Plan (the Plan) and under that
plan the Committee can establish such rules and regulations as it deems
necessary and advisable for the proper administration of the Plan. Under those
powers the Committee has established this Subplan with the intention that it be
approved by the UK Inland Revenue under the provisions of Schedule 9 of the
Taxes Act. Where the Committee wishes to grant stock options to acquire shares
of stocks to employees of the Company’s UK subsidiaries, such options may be
granted subject to and in accordance with the rules of this Subplan rather than
under the rules of the Plan. This will not preclude the Committee also granting
other options to an employee under the provisions of the Plan.

Options granted under this Subplan shall be referred to as Approved Options
which will not include or in any way be linked with awards under the Plan which
are excluded from this Subplan. In particular, Section 6 (replacement) and
Section 7 (Extension of the Terms of Options) of the Plan shall not apply to
Approved Options granted under this Subplan.

In all cases of grants of Approved Options to employees of the Company’s UK
subsidiaries, the rules of this Subplan shall be strictly observed. For the
purposes of the Plan, the rules of the Subplan shall be incorporated into and
made part of the Administrative Procedure for Stock Option Grants insofar as
grants of Approved Options to employees of the Company’s UK subsidiaries are
concerned.

 

3. ELIGIBILITY

 

  (a) Approved Options may only be granted to a director or employee of any
participating company who is required to devote to his duties not less than 25
hours (or in the case of an employee who is not a director of any participating
company 20 hours) per week, excluding meal breaks.

 

  (b) Approved Options may not be granted to persons designated as members of
the Committee and such other persons as the Board of Directors shall designate
as persons who will be appointed as members of the Committee more than one year
following the date of such designation.

 

  (c) Approved Options may not be granted to any person at any time when he has
within the preceding 12 months had a Material Interest in a close company being
either the Company or a company which has control of the Company or is a member
of a consortium which owns the Company.

 

  (d) Approved Options granted to any person shall be limited and take effect so
that the aggregate market value of the stock subject to that Approved Option,
when aggregated with the market value of stock subject to Subsisting Options,
shall not exceed £30,000. Subsisting option shall include all Options granted
under this Subplan or any other plan which has or may be established by the
Company or any associated company and approved under Schedule 9 Taxes Act 1988.
For the purpose of determining this limit the Option Price of the Stock shall be
converted to pounds sterling using the exchange rate quoted in the Wall Street
Journal for the Monday coinciding with or the last Monday prior to the actual
option grant date. When aggregating the Option Price of Approved Options granted
at different times the Option Price of Subsisting Options shall taken as the
pound sterling value as at the date of grant of each Subsisting Option.



--------------------------------------------------------------------------------

4. GRANT OF APPROVED OPTIONS

 

  (a) Approved Options may only be granted pursuant to and in accordance with
this Subplan after the date on which formal approval under Schedule 9 of the
Taxes Act has been obtained.

 

  (b) The date of grant of an Approved Option shall be the date of the
Committee’s authorization of such grant which shall be notified to the Option
Holder as soon as possible after that date.

 

  (c) The grant of an Approved Option shall be evidenced by the Company issuing
an Approved Stock Option Agreement which shall be in the form of the Schedule
attached hereto which sets out the terms and conditions not inconsistent with
the rules of this Subplan on which the options are granted and may be exercised.
No additional terms or conditions may be imposed without the prior approval of
the Board of Inland Revenue.

 

5. EXERCISE OF APPROVED OPTIONS

 

  (a) Approved Options may not be exercised in whole or in part at any time
prior to the expiration of one year from the date of grant. Thereafter, Approved
Options may be exercised at such time or times, which may or may not be
conditional on the price of the Company’s Stock as quoted on the New York Stock
Exchange reaching predetermined levels, as set out in the Approved Stock Option
Agreement issued to the Option Holder under Rule 4(c).

 

  (b) Approved Options may not in any event be exercised later than the tenth
anniversary of the date of grant.

 

  (c) Approved Options may not be exercised at any time when the option holder
has, or has within the preceding 12 months, had a Material Interest in a close
company being either the Company or a company which has control of the Company
or is a member of a consortium which owns the Company.

 

  (d) The option price must be paid in full at the time of the exercise of the
Approved Option. The purchase price may be paid only in cash, certified cheque
or cashier’s cheque.

 

  (e) Stock shall be allocated and issued pursuant to a notice of exercise, in
the form prescribed by the Committee, within 30 days of exercise. Except for any
rights determined by reference to a date preceding the date of allotment, such
stock shall rank pari-passu with other Stock of the same class in issue at the
date of allotment.

 

6. TERMINATION OF EMPLOYMENT

 

  (a) In the event that the Option Holder’s employment terminates before the
first anniversary of the date of grant, Approved Option shall be automatically
cancelled upon the termination of the Option Holder’s employment. Where the
employment terminates after the first anniversary of the date of grant, any
Approved Option which cannot be exercised at the date of termination shall be
automatically cancelled upon termination of the employment.



--------------------------------------------------------------------------------

  (b) Subject to paragraph (c) and (d) below any Approved Option which can be
exercised at the date of termination of the Option Holder’s employment must be
exercised within 6 months of the date of termination of the employment or such
longer period as determined by the Committee.

 

  (c) Upon termination of the Option Holder’s employment for retirement on or
after the Option Holder’s Normal Retirement Date under a pension plan sponsored
by the Company or a Subsidiary or by reason of disability (as defined in such
pension plan) or redundancy or by resignation of the Option Holder for any
reason with the consent of the Committee the Approved Option shall remain fully
exercisable for a period of thirty six months after the date of such termination
or such longer period as may be determined by the Committee but in no event
later than the expiration of the option specified in rule 5(b) of this Subplan.

 

  (d) In the event of the death of the Option Holder, whether before or after
the termination of the Option Holder’s employment, the Approved Option shall be
fully exercisable by the personal representative of the Option Holder for a
period of 12 months from the date of the death of the Option Holder but in no
event later than the expiration of the option under Rule 5(b) of this Subplan.

 

7. OPTION PRICE

 

  (a) The price per share of Stock payable upon the exercise of an Approved
Option shall not be less than 100% of the Market Value per share of Stock on the
date such Approved Option is granted and shall be payable in cash or cheque in
lawful money of the United States of America.

 

  (b) For the purposes of this Subplan the Market Value of the Stock shall be
calculated to be the average of the highest and lowest value as reflected on the
composite tape of New York Stock Exchange issued on the option grant date.

 

8. NON TRANSFERABILITY OF APPROVED OPTIONS

Options granted under this Subplan shall not be assigned, pledged or otherwise
transferred except by will or by the laws of descent and distribution and during
the lifetime of an Option Holder the option shall be exercised only by such an
Option Holder or the option Holder’s guardian or legal representative.

 

9. VARIATION OF SHARE CAPITAL

In the event of any capitalization or rights issue or any consolidation,
sub-division or reduction of capital by the Company, the number of shares of
stock subject to any Approved Option and the option price (as defined in Rule 7)
for each of those shares of Stock shall be adjusted in such manner as the
Auditors, after consultation with the Committee, confirm to be fair and
reasonable provided that:

 

  (i) the aggregate amount payable on the exercise of an Approved Option in full
is not increased;

 

  (ii) the option price for the stock is not reduced below its nominal value;



--------------------------------------------------------------------------------

  (iii) no adjustment shall be made without the prior approval of the Board of
Inland Revenue; and

 

  (iv) following the adjustment the stock continues to satisfy the condition
specified in paragraphs 10 to 14 inclusive of Schedule 9 of the Taxes Act.

 

10. AMENDMENT OF THIS SUBPLAN

The Committee may not make any amendment to this Subplan or to the form of words
used in the UK Approved Stock Option Subplan Grant Agreement without first
obtaining the approval of the Board of Inland Revenue.



--------------------------------------------------------------------------------

Exhibit B

LOGO [g124718g88s43.jpg]

1999 Stock Option Plan

Section 1. Purpose

The purpose of the 1999 Stock Option Plan (the “Plan”) is to advance the
interest of Coca-Cola Enterprises Inc. (the “Company”) and its Subsidiaries (as
defined in Section 4) by encouraging and enabling the acquisition of a financial
interest in the Company by officers and other key employees through grants of
stock options (“Options”).

Section 2. Administration

The Plan shall be administered by a Compensation Committee (the “Committee”)
appointed by the Board of Directors of the Company (the “Board”) from among its
members and shall be comprised of not fewer than two members who shall be
“nonemployee directors” within the meaning of Rule 16b-3 under the Securities
and Exchange Act of 1934, as amended, and “outside directors” within the meaning
of Section 162(m) of the Internal Revenue Code of 1986, as amended (“Internal
Revenue Code”), and the regulations thereunder.

The Committee shall determine the persons to whom and the times at which Options
will be granted, the number of shares to be subject to each Option, the duration
of each Option, the times within which the Option may be exercised, the
cancellation of the Option (with the consent of the holder thereof) and the
other conditions of the grant of an Option. The Committee, however, may delegate
to the Chief Executive Officer the authority to make awards under the Plan, to
extend the period for exercise of Options awarded or to make such other
determinations that the Committee is authorized to make under the Plan, unless
such delegation would jeopardize the benefits of Section 162(m) of the Internal
Revenue Code or Rule 16b-3 under the Securities and Exchange Act of 1934.

The Committee may, subject to the provisions of the Plan, establish such rules
and regulations for the proper administration of the Plan, may make
interpretations and take other action in relation to the Plan as it deems
necessary or advisable. Each interpretation or other action made or taken
pursuant to the Plan shall be final and conclusive for all purposes and upon all
persons including, but without limitation, the Company, its Subsidiaries, the
Committee, the Board, the affected optionees, and their respective successors in
interest.

In addition to such other rights of indemnification as they have as directors or
as members of the Committee, the members of the Committee shall be indemnified
by the Company against reasonable expenses (including, without limitation,
attorneys’ fees) incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal, to which they or any of them may
be a party by reason of any action taken or failure to act in connection with
the Plan or any Option granted hereunder, and against all amounts paid by them
in settlement thereof (provided such settlement is approved to the extent
required by and in the manner provided by the Certificate of Incorporation or
Bylaws of the Company relating to indemnification of directors) or paid by them
in satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such Committee member or members did not act in good faith and
in a manner he, she or they reasonably believed to be in or not opposed to the
best interest of the Company.



--------------------------------------------------------------------------------

Section 3. Stock

The stock to be issued under the Plan shall be shares of common stock, $1 par
value, of the Company (the “Stock”). The Stock shall be made available from
authorized and unissued Stock or from shares of Stock held by the Company in its
treasury. The total number of shares of Stock that may be issued under the Plan
pursuant to Options granted hereunder shall not exceed 20,000,000. Stock subject
to any unexercised portion of an Option which expires or is canceled,
surrendered or terminated for any reason may again be subject to Options granted
under the Plan. Stock received in payment upon the exercise of an Option may not
be the subject of a subsequent Option.

Section 4. Eligibility

Options may be granted to executive officers, other persons in the senior
executive band, and in the executive band, branch managers, sales center
managers, other officers and management employees of the Company and its
Subsidiaries, as well as a consultant or other person providing key services to
the Company and its Subsidiaries. “Subsidiary” shall mean any corporation or
other business organization in which the Company owns, directly or indirectly,
25% or more of the voting stock or capital at the time of the granting of such
Option.

No person shall be granted the right to acquire pursuant to Options granted
under the Plan more than 20% of the aggregate number of shares of Stock
originally authorized for issuance under the Plan.

Section 5. Awards of Options

(a) Option Price. The option price shall be 100% or more of the fair market
value of the Stock on the date of grant. The fair market value of shares of
Stock shall be computed on the basis of the average of the high and low market
prices at which a share of Stock shall have been sold on the date for which the
valuation is made, or on the next preceding trading day if such date was not a
trading day, as reported on the New York Stock Exchange Composite Transactions
listing, or as otherwise determined by the Committee.

(b) Payment. The option price shall be paid in full at the time of exercise. No
shares shall be issued until full payment has been received therefor. Payment
may be made in cash or, with the prior approval of and upon the conditions
established by the Committee, by other means, including delivery of shares of
Stock owned by the optionee.

(c) Duration of Options. Subject to the terms of the Option, the duration of
Options shall be 10 years from date of grant.

(d) Other Terms and Conditions. Options may contain such other provisions, as
the Committee shall determine appropriate from time to time, including
provisions related to the vesting of Options and the time periods within which
an Option shall be exercisable. The grant of an Option to any officer or
employee shall not affect in any way the right of the Company and any Subsidiary
to terminate the relationship between the Company or Subsidiary and the
optionee.



--------------------------------------------------------------------------------

(e) Options Granted to International Optionees. Options granted to an optionee
who is subject to the laws of a country other than the United States of America
may contain terms and conditions inconsistent with provisions of the Plan
(except those necessary to retain the benefits of Section 162(m) of the Internal
Revenue Code and Rule 16b-3 of the Securities Exchange Act of 1934), or may be
granted under such supplemental documents, as required or appropriate under such
country’s laws.

(f) Withholding of Taxes. The Company and its Subsidiaries shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the optionee the amount of any federal, state or local taxes
required by law to be withheld with respect to Options granted hereunder or the
Stock acquired pursuant to the exercise of such Options.

Section 6. Replacement

The Committee from time to time may permit an optionee under the Plan to
surrender for cancellation any unexercised outstanding stock option or stock
appreciation rights of the Company and receive in exchange from the Company
either shares of Stock, an option for such number of shares of Stock, or both,
in amounts and with features as designated by the Committee.

Section 7. Extension of the Terms of Options

The Committee may extend the duration of any Option for a period not to exceed
one year without changing the option price and on such other terms and
conditions as the Committee may deem advisable unless such extension or change
would result in less favorable tax treatment than the optionee would have
received under the original option.

Section 8. Transferability of Options

An Option shall be transferable by will or by the laws of descent and
distribution or pursuant to a domestic relations order issued by a court of
competent jurisdiction. Further, an Option is transferable to an immediate
family member of the optionee under such terms and conditions as may be
determined, from time to time, by the Committee. For purposes of this Section 8,
an “immediate family member” is defined as the optionee’s spouse, child,
grandchild, parent or a trust established for the benefit of such family
members. With respect to any Option transferred pursuant to the terms of this
Section 8, any such Option shall be exercisable only by the designated
transferee or the designated transferee’s legal representative.

Section 9. Effect of Termination of Employment

(a) All Options exercisable upon an optionee’s termination of employment
(whether due to Committee action or otherwise) or becoming exercisable
thereafter shall expire in accordance with the terms of such Options, unless the
Committee determines otherwise. The Committee, in its sole discretion, may cause
all outstanding Options held by an optionee upon his or her termination of
employment for any reason, including retirement, death, and disability, to
become immediately exercisable.



--------------------------------------------------------------------------------

(b) For purposes of this Section 9, “retirement” means an optionee’s voluntary
termination of employment on a date which is on or after the earliest date on
which such optionee would be eligible for an immediately payable benefit
pursuant to the terms of the defined benefit pension plan sponsored by the
Company or a Subsidiary in which the optionee participates. If the optionee does
not participate in such a plan, the date shall be determined as if the optionee
participated in the Company’s defined benefit plan covering the majority of its
nonbargaining employees in the United States. With respect to nonemployee
officers or consultants, “retirement” means termination, or cessation, of
services at or after age 55. Notwithstanding the foregoing, Options may contain
such other definitions of “retirement,” as the Committee determines appropriate.

(c) For purposes of this Section 9, “disability” shall have the same meaning as
the definition “disability” in effect at the time of the determination in the
defined benefit pension plan sponsored by the Company or a Subsidiary in which
the optionee participates. If the optionee does not participate in such a plan
or such plan does not define “disability,” “disability” shall mean the
optionee’s inability, by reason of a medically determinable physical or mental
impairment, to engage in any substantial gainful activity, which condition, in
the opinion of a physician approved of by the Committee, is expected to have a
duration of not less than one year.

Section 10. No Rights as a Share Owner

An optionee or a transferee of an Option shall have no right as a share owner
with respect to any Stock covered by an Option or receivable upon the exercise
of an Option until the optionee or transferee shall have become the holder of
record of such Stock. No adjustments shall be made for dividends in cash or
other property (except for stock dividends) or other distributions or rights in
respect of such Stock for which the record date is prior to the date on which
the optionee or transferee shall have in fact become the holder of record of the
share of Stock acquired pursuant to the Option.

Section 11. Adjustment in the Number of Shares and in Option Price

In the event there is any change in the shares of Stock through the declaration
of stock dividends or stock splits or through recapitalization or merger, share
exchange, consolidation, combination of shares or otherwise, the Committee or
the Board shall make such adjustment, if any, as it may deem appropriate in the
number of shares of Stock available for Options as well as the number of shares
of Stock subject to any outstanding Option and the option price thereof. Any
such adjustment may provide for the elimination of any fractional shares which
might otherwise become subject to any Option without payment therefor.

Section 12. Amendments, Modification and Termination of the Plan

The Board or the Committee may terminate the Plan in whole or in part, may
suspend the Plan in whole or in part from time to time, and may amend the Plan
from time to time, including the adoption of amendments deemed necessary or
desirable to qualify the Options under the laws of various states or countries
(including tax laws) or to correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Option granted thereunder. Any
such action may be taken without the approval of the share owners of the Company
unless the Committee determines that the approval of share owners would be
necessary to retain the benefits of Section 162(m) of the Internal Revenue Code.



--------------------------------------------------------------------------------

No amendment or termination or modification of the Plan shall in any manner
affect any Option theretofore granted without the consent of the optionee,
except that the Committee may amend or modify the Plan in a manner that does
affect Options theretofore granted upon a finding by the Committee that such
amendment or modification is necessary to retain the benefits of Section 162(m)
of the Internal Revenue Code or that it is not adverse to the interest of
holders of outstanding Options.

The Plan shall terminate five years after the date of approval of the Plan by
the share owners of the Company unless earlier terminated by the Board or by the
Committee.

Section 13. Governing Law

The Plan and all determinations made and actions taken pursuant thereto shall be
governed by the laws of the State of Georgia, United States of America, and
construed in accordance therewith.



--------------------------------------------------------------------------------

Exhibit C

LOGO [g124718g88s43.jpg]

2001 Stock Option Plan

Section 1. Purpose

The purpose of the 2001 Stock Option Plan (the “Plan”) is to advance the
interest of Coca-Cola Enterprises Inc. (the “Company”) and its Subsidiaries (as
defined in Section 4) by encouraging and enabling the acquisition of a financial
interest in the Company by officers, management employees and other key
individuals through grants of stock options (“Options”).

Section 2. Administration

The Plan shall be administered by a Compensation Committee (the “Committee”)
appointed by the Board of Directors of the Company (the “Board”) from among its
members and shall be comprised of not fewer than two members who shall be
“nonemployee directors” within the meaning of Rule 16b-3 under the Securities
and Exchange Act of 1934, as amended, and “outside directors” within the meaning
of Section 162(m) of the Internal Revenue Code of 1986, as amended (“Internal
Revenue Code”), and the regulations thereunder.

The Committee shall determine the persons to whom and the times at which Options
will be granted, the number of shares to be subject to each Option, the duration
of each Option, the times within which the Option may be exercised, the
cancellation of the Option (with the consent of the holder thereof) and the
other conditions of the grant of an Option.

The Committee may, subject to the provisions of the Plan, establish such rules
and regulations for the proper administration of the Plan, may make
interpretations and take other action in relation to the Plan as it deems
necessary or advisable. Each interpretation or other action made or taken
pursuant to the Plan shall be final and conclusive for all purposes and upon all
persons including, but without limitation, the Company, its Subsidiaries, the
Committee, the Board, the affected optionees, and their respective successors in
interest.

In addition to such other rights of indemnification as they have as directors or
as members of the Committee, the members of the Committee shall be indemnified
by the Company against reasonable expenses (including, without limitation,
attorneys’ fees) incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal, to which they or any of them may
be a party by reason of any action taken or failure to act in connection with
the Plan or any Option granted hereunder, and against all amounts paid by them
in settlement thereof (provided such settlement is approved to the extent
required by and in the manner provided by the Certificate of Incorporation or
Bylaws of the Company relating to indemnification of directors) or paid by them
in satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding.



--------------------------------------------------------------------------------

Section 3. Stock

The stock to be issued under the Plan shall be shares of common stock, $1 par
value, of the Company (the “Stock”). The Stock shall be made available from
authorized and unissued Stock or from shares of Stock held by the Company in its
treasury. The total number of shares of Stock that may be issued under the Plan
pursuant to Options granted hereunder shall not exceed 40,000,000. Stock subject
to any unexercised portion of an Option which expires or is canceled,
surrendered or terminated for any reason may again be subject to Options granted
under the Plan. Stock received in payment upon the exercise of an Option may not
be the subject of a subsequent Option.

Section 4. Eligibility

Options may be granted to officers, other key employees of the Company and its
Subsidiaries, as well as to consultants, directors or other persons providing
key services to the Company of its Subsidiaries. “Subsidiary” shall mean any
corporation or other business organization in which the Company owns, directly
or indirectly, 20% or more of the voting stock or capital or profits interest at
the time of the granting of such Option.

No person shall be granted the right to acquire pursuant to Options granted
under the Plan more than 20% of the aggregate number of shares of Stock
originally authorized for issuance under the Plan.

Section 5. Awards of Options

(a) Option Price. The option price shall be 100% or more of the fair market
value of the Stock on the date of grant. The fair market value of shares of
Stock shall be computed on the basis of the average of the high and low market
prices at which a share of Stock shall have been sold on the date for which the
valuation is made, or on the next preceding trading day if such date was not a
trading day, as reported on the New York Stock Exchange Composite Transactions
listing reflecting composite treading as of 4:00 p.m., Eastern Time on the
trading day, or as otherwise determined by the Committee.

(b) Payment. The option price shall be paid in full at the time of exercise. No
shares shall be issued until full payment has been received therefor. Payment
may be made in cash or by other means, including delivery of shares of Stock
owned by the optionee.

(c) Duration of Options. Subject to the terms of the Option, the duration of
Options shall be 10 years from date of grant.

(d) Other Terms and Conditions. Options may contain such other provisions as the
Committee shall determine appropriate from time to time, including provisions
related to the vesting of Options and the time periods within which an Option
shall be exercisable. The grant of an Option to any officer or employee shall
not affect in any way the right of the Company and any Subsidiary to terminate
the relationship between the Company or Subsidiary and the optionee.

(e) Options Granted to International Optionees. Options granted to an optionee
who is subject to the laws of a country other than the United States of America
may contain terms and conditions inconsistent with provisions of the Plan or may
be granted under such supplemental documents, as required or appropriate under
such country’s laws.



--------------------------------------------------------------------------------

(f) Withholding of Taxes. The Company and its Subsidiaries shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the optionee the amount of any federal, state or local taxes
required by law to be withheld with respect to Options granted hereunder or the
Stock acquired pursuant to the exercise of such Options.

Section 6. Extension of the Terms of Options

The Committee may extend the duration of any Option for a period not to exceed
one year without changing the option price and on such other terms and
conditions as the Committee may deem advisable unless either the authority
granted under this Section 6 or the exercise of such authority would result in
less favorable tax treatment than the optionee would have received under the
original option or is prohibited by the securities laws of the country within
which the grant was originally made.

Section 7. Nontransferability of Options

An Option shall not be transferable except as follows: An Option shall be
transferable by will or by the laws of descent and distribution or pursuant to a
domestic relations order issued by a court of competent jurisdiction. Further,
an Option is transferable to an immediate family member of the optionee under
such terms and conditions as may be determined, from time to time, by the
Committee. For purposes of this Section 8, an “immediate family member” is
defined as the optionee’s spouse, child, grandchild, parent or a trust
established for the benefit of such family members. With respect to any Option
transferred pursuant to the terms of this Section 8, any such Option shall be
exercisable only by the designated transferee or the designated transferee’s
legal representative.

Section 8. No Rights as a Share Owner

An optionee or a transferee of an Option shall have no right as a share owner
with respect to any Stock covered by an Option or receivable upon the exercise
of an Option until the optionee or transferee shall have become the holder of
record of such Stock. No adjustments shall be made for dividends in cash or
other property (except for stock dividends) or other distributions or rights in
respect of such Stock for which the record date is prior to the date on which
the optionee or transferee shall have in fact become the holder of record of the
share of Stock acquired pursuant to the Option.

Section 9. Adjustment in the Number or Kind of Shares and in Option Price

In the event there is any change in the shares of Stock through the declaration
of stock dividends payable in Stock or stock splits or through recapitalization
or merger, share exchange, consolidation, combination of shares or otherwise,
the Committee or the Board shall make such adjustment, if any, as it may deem
appropriate in the number or kind of shares of Stock available for Options, as
well as the number or kind of shares of Stock subject to any outstanding Option
and the option price thereof. Any such adjustment may provide for the
elimination of any fractional shares which might otherwise become subject to any
Option without payment therefor.



--------------------------------------------------------------------------------

Section 10. Amendments, Modification and Termination of the Plan

The Board or the Committee may terminate the Plan in whole or in part, may
suspend the Plan in whole or in part from time to time, and may amend the Plan
from time to time, including the adoption of amendments deemed necessary or
desirable to qualify the Options under the laws of various states or countries
(including tax laws) or to correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Option granted thereunder. Any
such action may be taken without the approval of the share owners of the Company
unless the Committee determines that the approval of share owners would be
necessary to retain the benefits of Section 162(m) of the Internal Revenue Code.

No amendment or termination or modification of the Plan shall in any manner
affect any Option theretofore granted without the consent of the optionee,
except that the Committee may amend or modify the Plan in a manner that does
affect Options theretofore granted upon a finding by the Committee that such
amendment or modification is necessary to retain the benefits of Section 162(m)
of the Internal Revenue Code or that it is not adverse to the interest of
holders of outstanding Options.

The Plan shall terminate when all shares of Stock subject to Options under the
Plan have been issued and are no longer subject to forfeiture unless earlier
terminated by the Board or the Committee.

Section 11. Governing Law

The Plan and all determinations made and actions taken pursuant thereto shall be
governed by the laws of the State of Georgia, United States of America, and
construed in accordance therewith.

Section 12. Section 16(b) of the Securities Exchange Act of 1934

Any action taken by the Committee or the Board of Directors pursuant to the
Plan, and any provision of the Plan, is null and void if it does not comply with
the requirements of Rule 16b-3 under the Securities Exchange Act of 1934, as
amended, and would otherwise result in liability under Section 16(b) of that
Act.



--------------------------------------------------------------------------------

COCA-COLA ENTERPRISES INC.

2001 Stock Option Plan for French Employees

Section 1. Purpose

The purpose of the 2001 Stock Option Plan for French Employees (the “Plan”) is
to advance the interest of Coca-Cola Enterprises Inc. (the “Company”) and its
Subsidiaries (as defined in Section 4) located in France by encouraging and
enabling the acquisition of a financial interest in the Company by officers and
other key employees through grants of stock options (“Options”).

Section 2. Administration

The Plan shall be administered by a Compensation Committee (the “Committee”)
appointed by the Board of Directors of the Company (the “Board”) from among its
members and shall be comprised of not fewer than two members who shall be
“nonemployee directors” within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended.

The Committee shall determine the persons to whom and the times at which Options
will be granted, the number of shares to be subject to each Option, the duration
of each Option, the times within which the Option may be exercised, the
cancellation of the Option (with the consent of the holder thereof) and the
other conditions of the grant of an Option. The Committee, however, may
delegate, from time to time, to the Chief Executive Officer the authority to
make Awards under the Plan or to extend the period for exercise of Options
awarded under the Plan. The conditions of the grants of Options need not be the
same with respect to each optionee or with respect to each Option.

The Committee may, subject to the provisions of the Plan, establish such rules
and regulations for the proper administration of the Plan, may make
interpretations and take other action in relation to the Plan as it deems
necessary or advisable. Each interpretation or other action made or taken
pursuant to the Plan shall be final and conclusive for all purposes and upon all
persons including, but without limitation, the Company, its Subsidiaries, the
Committee, the Board, the affected optionees, and their respective successors in
interest.

Section 3. Stock

The stock to be issued under the Plan shall be shares of common stock, $1 par
value, of the Company (the “Stock”). The Stock shall be made available only from
authorized and unissued Stock. The total number of options granted and not
exercised yet at any given time under the Plan shall not give right to the
subscription of a number of shares exceeding one-third of the share capital of
the Company.

Section 4. Eligibility

Options may be granted to officers and management employees employed by the
Company and its Subsidiaries in France. No options may be granted to individuals
who are not employees. More generally, no option may be granted to an optionee
who already owns more than 10% of the Company’s share capital. “Subsidiary”
shall mean any corporation or other business organization in which the Company
owns, directly or indirectly, 20% or more of the voting stock or capital at the
time of the granting of such Option.



--------------------------------------------------------------------------------

Section 5. Awards of Options

(a) Option Price. The exercise price of each option shall be 100% or more of the
fair market value of the Stokc on the date of grant. The fair market value of
the Stock shall be computed on the basis of the average of the high and low
market prices at which a share of Stock shall have been sold on the date of
grant, or on the next preceding trading day if such date was not a trading day,
as reported on the New York Stock Exchange Composite Transactions listing.
Further, the exercise price of the Option shall be at least 80% of the average
of the daily market prices over the twenty trading days preceding the date of
grant, with the daily market price determined as the average of the high and low
price at which the Stock was sold on each such trading day.

(b) Payment. The option price shall be paid in full at the time of exercise. No
shares shall be issued until full payment has been received therefor. Payment
may be made in cash or, with the prior approval of and upon the conditions
established by the Committee, by other means, including delivery of shares of
Stock owned by the optionee.

(c) Withholding. The Company and its Subsidiaries shall, to the extent permitted
by law, have the right to deduct from any payment of any kind otherwise due to
the optionee the amount of any taxes required by law to be withheld with respect
to the Stock subject to such Award.

(d) Duration of Options. The duration of Options shall be 10 years from date of
grant.

(e) Other Terms and Conditions. Options may be subject to such other provisions
including the time periods during which options shall be exercisable, as
determined by the Committee on the date of grant and as contained in documents
under which such Options are granted.

(f) No Affect on Employment Status. The grant of an Option to any officer or
employee shall not affect in any way the right of the Company and any Subsidiary
to terminate the relationship between the Company and the optionee.

Section 6. Nontransferability of Option

No Option granted pursuant to the Plan shall be transferable except than by will
or, in the absence of a will, by the laws of descent upon, and within six months
of, the death of an optionee. Certificate(s) representing the shares of Stock
issued upon exercise of an Option shall be issued only in the name of the
optionee or, provided such Option is exercised within six months of the
optionee’s death, in the name of his or her heir.



--------------------------------------------------------------------------------

Section 7. No Rights as a Share Owner

An optionee shall have no right as a share owner with respect to any Stock
covered by an Option or receivable upon the exercise of an Option until the
optionee shall have become the holder of record of such Stock. No adjustments
shall be made for dividends in cash or other property (except for share
dividends) or other distributions or rights in respect of such Stock for which
the record date is prior to the date on which the optionee shall have in fact
become the holder of record of the share of Stock acquired pursuant to the
Option.

Section 8. Adjustment in the Number of Shares and in Option Price

In the event there is any change in the shares of Stock through the declaration
of stock dividends or stock splits or through recapitalization or merger, share
exchange, consolidation, combination of shares or otherwise, the Committee or
the Board shall make such adjustment, if any, as it may deem appropriate in the
number of shares of Stock available for Options as well as the number of shares
of Stock subject to any outstanding Option and the option price thereof. Any
such adjustment may provide for the elimination of any fractional shares which
might otherwise become subject to any Option without payment therefor.
Notwithstanding the foregoing, adjustments in Options may only be made in
accordance with French laws and regulations.

Section 9. Amendments, Modification and Termination of the Plan

The Board or the Committee may terminate the Plan in whole or in part, may
suspend the Plan in whole or in part from time to time, and may amend the Plan
from time to time, including the adoption of amendments deemed necessary or
desirable to qualify the Options under laws of France or the United States
(including tax laws) or to correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Option granted thereunder.
Notwithstanding the foregoing, no amendment of the Plan, or of the terms of any
Option granted hereunder, shall be effective with respect to an optionee
(i) without the consent of such optionee or (ii) if such amendment would
constitute a cancellation of an existing Option and the grant of a new Option
under French law.

The Plan shall terminate five years after the effective date of the Plan unless
earlier terminated by the Board or by the Committee.

Section 10. Governing Law

The Plan and all determinations made and actions taken pursuant thereto shall be
governed by the laws of the State of Georgia, United States of America, and
construed in accordance therewith.



--------------------------------------------------------------------------------

RULES OF THE

COCA-COLA ENTERPRISES INC

UK 2002 APPROVED STOCK OPTION SUBPLAN

 

1. CERTAIN DEFINITIONS

In this Subplan:

 

“Approved Control”    has the meaning in section 840 of the Taxes Act. “Approved
Option”    means a right to acquire Stock granted pursuant to and in accordance
with this Subplan. “the Auditors”    means the Auditors for the time being of
the company. “Coca-Cola Enterprises Inc.”    means the company and every company
which is under the Approved Control of the company. “the Code”    means the US
Internal Revenue Code of 1986 as amended from time to time. “the Committee”   
means the Compensation Committee serving at the pleasure of the Board of
Directors of the Company; “the Company”    means Coca-Cola Enterprises Inc;
“Material Interest”    has the same meaning as in section 187(3) of the Taxes
Act; “Option Holder”    means a person to whom a subsisting Approved Option has
been granted. “Participating Company”    means Coca-Cola Enterprises Inc. and
any other company of which it has Approved Control and which is for the time
being nominated by the Committee to be a Participating Company. “the Plan”   
means the Coca-Cola Enterprises Inc. Stock Option Plan as amended and extended
from time to time; “Stock”    means unrestricted Common Stock, par value $1.00
per share, of the Company which satisfies the conditions of paragraphs 10-14
inclusive of Schedule 9 of the Taxes Act. “this Subplan”    means the Coca-Cola
Enterprises Inc. UK 2002 Approved Stock Option Subplan, as amended from time to
time. “Subsisting Option”    means an Approved Option which has neither lapsed
nor been exercised. “the Taxes Act”    means the (UK) Income and Corporation
Taxes Act 1988.



--------------------------------------------------------------------------------

Words and expressions not defined in this Rule 1 have the same meaning as in
Section 185 and Schedule 9 of the Taxes Act and any reference in this Subplan to
any enactment includes a reference to that enactment as from time to time
modified and extended.

 

2. PURPOSE

The Company has established the Coca Cola Enterprises Inc 2002 Stock Option Plan
(the Plan) and under that plan the Committee can establish such rules and
regulations as it deems necessary and advisable for the proper administration of
the Plan. Under those powers the Committee has established this Subplan with the
intention that it be approved by the UK Inland Revenue under the provisions of
Schedule 9 of the Taxes Act. Where the Committee wishes to grant stock options
to acquire shares of stocks to employees of the Company’s UK subsidiaries, such
options may be granted subject to and in accordance with the rules of this
Subplan rather than under the rules of the Plan. This will not preclude the
Committee also granting other options to an employee under the provisions of the
Plan.

Options granted under this Subplan shall be referred to as Approved Options
which will not include or in any way be linked with awards under the Plan which
are excluded from this Subplan. In particular, Section 6 (Extension of the Terms
of Options) of the Plan shall not apply to Approved Options granted under this
Subplan.

In all cases of grants of Approved Options to employees of the Company’s UK
subsidiaries, the rules of this Subplan shall be strictly observed. For the
purposes of the Plan, the rules of the Subplan shall be incorporated into and
made part of the Administrative Procedure for Stock Option Grants insofar as
grants of Approved Options to employees of the Company’s UK subsidiaries are
concerned.

 

3. ELIGIBILITY

 

  (a) Approved Options may only be granted to any full-time director employed by
the Participating Company (who is required to devote to his duties not less than
25 hours per week to his duties, excluding meal breaks) or to any employee of
the Participating Company.

 

  (b) Approved Options may not be granted to persons designated as members of
the Committee and such other persons as the Board of Directors shall designate
as persons who will be appointed as members of the Committee more than one year
following the date of such designation.

 

  (c) Approved Options may not be granted to any person at any time when he has
within the preceding 12 months had a Material Interest in a close company being
either the Company or a company which has Approved Control of the Company or is
a member of a consortium which owns the Company.

 

  (d) Approved Options granted to any person shall be limited and take effect so
that the aggregate market value of the stock subject to that Approved Option,
when aggregated with the market value of stock subject to Subsisting Options,
shall not exceed £30,000. Subsisting option shall include all Options granted
under this Subplan or any other plan, not being a savings related option scheme,
which has or may be established by the Company or any associated company and
approved under Schedule 9 of the Taxes Act.



--------------------------------------------------------------------------------

For the purpose of determining this limit the Option Price of the Stock shall be
converted to pounds sterling using the exchange rate quoted in the Wall Street
Journal for the day coinciding with or if there is no rate quoted for that day,
then the last day prior to the actual option grant date on which an exchange
rate was quoted. When aggregating the Option Price of Approved Options granted
at different times the Option Price of Subsisting Options shall taken as the
pound sterling value as at the date of grant of each Subsisting Option.

 

4. GRANT OF APPROVED OPTIONS

 

  (a) Approved Options may only be granted pursuant to and in accordance with
this Subplan after the date on which formal approval under Schedule 9 of the
Taxes Act has been obtained.

 

  (b) The date of grant of an Approved Option shall be the date of the
Committee’s authorization of such grant which shall be notified to the Option
Holder as soon as possible after that date.

 

  (c) The grant of an Approved Option shall be evidenced by the Company issuing
an Approved Option agreement which shall be in the form of the Schedule attached
hereto which sets out the terms and conditions not inconsistent with the rules
of this Subplan on which the options are granted and may be exercised. No
additional terms or conditions may be imposed without the prior approval of the
Board of Inland Revenue.

 

5. EXERCISE OF APPROVED OPTIONS

 

  (a) Approved Options may not be exercised in whole or in part at any time
prior to the expiration of one year from the date of grant. Thereafter, Approved
Options may be exercised at such time or times, which may or may not be
conditional on the price of the Company’s Stock as quoted on the New York Stock
Exchange reaching predetermined levels, as set out in the Approved Option
agreement issued to the Option Holder under Rule 4(c).

 

  (b) Approved Options may not in any event be exercised later than the tenth
anniversary of the date of grant.

 

  (c) Approved Options may not be exercised at any time when the option holder
has, or has within the preceding 12 months, had a Material Interest in a close
company being either the Company or a company which has Approved Control of the
Company or is a member of a consortium which owns the Company.

 

  (d) An Approved Option shall be exercisable by notice in writing (in the form
prescribed by the Committee) given by the Option Holder (or his personal
representatives or the Company’s designated agent) to the Company (or its
designated agent). The notice of exercise of the Approved Option shall

 

  (i) be accompanied by payment directly from the Option Holder in cleared funds
for the aggregate of the Option Prices payable; or



--------------------------------------------------------------------------------

  (ii) give details of payment arrangements with the Company’s designated agent,
which arrangements shall have been approved in advance with the Inland Revenue.

 

  (e) Following exercise of the Approved Option in accordance with Rule 5(d) of
this Subplan, Stock shall be allocated and issued within 30 days of exercise.
Except for any rights determined by reference to a date preceding the date of
allotment, such stock shall rank pari-passu with other Stock of the same class
in issue at the date of allotment.

 

6. TERMINATION OF EMPLOYMENT

 

  (a) In the event that the Option Holder’s employment terminates before the
first anniversary of the date of grant, Approved Option shall be automatically
cancelled upon the termination of the Option Holder’s employment. Where the
employment terminates after the first anniversary of the date of grant, any
Approved Option which cannot be exercised at the date of termination shall be
automatically cancelled upon termination of the employment.

 

  (b) Subject to paragraph (c) and (d) below any Approved Option which can be
exercised at the date of termination of the Option Holder’s employment must be
exercised within 6 months of the date of termination of the employment subject
to the discretion of the Committee which discretion must be exercised fairly and
reasonably in favour of the Option Holder, to extend the period for exercise
provided that Rule 5(b) of this Subplan is not breached.

 

  (c) Upon termination of the Option Holder’s employment for retirement on or
after the Option Holder’s Normal Retirement Date under a pension plan sponsored
by the Company or a Subsidiary or by reason of disability (as defined in such
pension plan) or redundancy or by resignation of the Option Holder for any
reason with the consent of the Committee the Approved Option shall remain fully
exercisable for a period of thirty six months after the date of such termination
subject to the discretion of the Committee which discretion must be exercised
fairly and reasonably in favour of the Option Holder, to extend the period for
exercise provided that Rule 5(b) of this Subplan is not breached.

 

  (d) In the event of the death of the Option Holder, whether before or after
the termination of the Option Holder’s employment, the Approved Option shall be
fully exercisable by the personal representative of the Option Holder for a
period of 12 months from the date of the death of the Option Holder but in no
event later than the expiration of the option under Rule 5(b) of this Subplan.

 

7. OPTION PRICE

 

  (a) The price per share of Stock payable upon the exercise of an Approved
Option shall not be less than 100% of the Market Value per share of Stock on the
date such Approved Option is granted and shall be payable in cash or cheque in
lawful money of the United States of America.

 

  (b) For the purposes of this Subplan the Market Value of the Stock shall be
calculated to be the average of the highest and lowest value as reflected on the
composite tape of New York Stock Exchange issued on the option grant date or on
the next preceding day if such date was not a trading day.



--------------------------------------------------------------------------------

8. NON TRANSFERABILITY OF APPROVED OPTIONS

Approved Options granted under this Subplan shall not be assigned, pledged or
otherwise transferred except by will or by the laws of descent and distribution
and during the lifetime of an Option Holder the option shall be exercised only
by such an Option Holder or the option Holder’s guardian or legal
representative.

 

9. EXCHANGE OF APPROVED OPTIONS ON A TAKEOVER

 

  (a) If any company (“the Acquiring Company”) obtains Approved Control of the
Company within the circumstances specified in paragraph 15(1) of Schedule 9 to
the Taxes Act, any Option Holder may, by agreement with the Acquiring Company at
any time within the period specified in paragraph 15(2) of that Schedule,
release his Approved Option (“the Old Option”) in consideration of the grant to
him of a new approved option (“the New Option”) which is equivalent to the Old
Option (by virtue of satisfying the requirements of paragraph 15(3) of Schedule
9 of the Taxes Act) but relates to shares in a different company (whether the
Acquiring Company itself or another company within its group).

 

  (b) Where any New Options are granted pursuant to Rule 9(a) of this Subplan
they shall be regarded for the purposes of the subsequent application of the
provisions of this Subplan as having been granted at the time when the
corresponding Old Options were granted and, with effect from the date on which
the New Options are granted:

 

  (i) save for the definitions of “Participating Company” in Rule 1 of this
Subplan, references to “the Company” (including the definition in Rule 1 of this
Subplan) shall be construed as being references to the Acquiring Company or such
other company to whose shares the New Options relate; and

 

  (ii) references to “Stock” (including the definition in Rule 1 of this
Subplan) shall be construed as being references to shares in the Acquiring
Company or shares in such other company to which the New Options relate but
references to Participating Company shall continue to be construed as if
references to the Company were references to Coca Cola Enterprises Inc.

 

10. VARIATION OF SHARE CAPITAL

In the event of any capitalization or rights issue or any consolidation,
sub-division or reduction of capital by the Company, the number of shares of
stock subject to any Approved Option and the option price (as defined in Rule 7)
for each of those shares of Stock shall be adjusted in such manner as the
Auditors, after consultation with the Committee, confirm to be fair and
reasonable provided that:

 

  (a) the aggregate amount payable on the exercise of an Approved Option in full
is not increased;



--------------------------------------------------------------------------------

  (b) the option price for the stock is not reduced below its nominal value;

 

  (c) no adjustment shall be made without the prior approval of the Board of
Inland Revenue; and

 

  (d) following the adjustment the stock continues to satisfy the condition
specified in paragraphs 10 to 14 inclusive of Schedule 9 of the Taxes Act.

 

11. AMENDMENT OF THIS SUBPLAN

The Committee may not make any amendment to this Subplan or to the form of words
used in the UK Approved Option agreement without first obtaining the approval of
the Board of Inland Revenue.



--------------------------------------------------------------------------------

Exhibit D

LOGO [g124718g88s43.jpg]

2001 Restricted Stock Award

TO :

DATE : January 2001

Coca-Cola Enterprises (the “Company”) has made an award of restricted stock in
2001 to certain key employees of the Company whose continued service should be
rewarded and encouraged. We are pleased to advise you that you have been awarded
             shares of restricted stock, subject to the terms and conditions
explained below.

 

1. RESTRICTED STOCK AWARD. A SHARE OF RESTRICTED STOCK IS AN ACTUAL SHARE OF
COMMON STOCK OF THE COMPANY. THE STOCK CERTIFICATE FOR YOUR RESTRICTED STOCK
AWARD WILL BE ISSUED IN YOUR NAME BUT HELD BY THE COMPANY. THE ACTUAL TRANSFER
OF YOUR AWARD OF RESTRICTIVE STOCK IS CONTINGENT UPON, AND EFFECTIVE AS OF, THE
DATE THAT YOU RETURN TO THE COMPANY A SIGNED COPY OF THE ENCLOSED STOCK POWER.

To effect the transfer of the shares of restricted stock for which you qualify,
you must fax and then mail your signed Stock Power to:

Coca-Cola Enterprises Inc.

Attn: Susan Miller, Stock Plan Administrator

P.O. Box 723040

Atlanta, GA 31139-0040

(770) 989-3597

 

2. OWNERSHIP RIGHTS. AS OF THE DATE THIS RESTRICTIVE STOCK AWARD IS TRANSFERRED
TO YOU, YOU WILL HAVE THE RIGHTS OF OWNERSHIP WITH RESPECT TO THE SHARES, EXCEPT
SUCH SHARES CANNOT BE SOLD, PLEDGED OR TRANSFERRED UNTIL THE RESTRICTIONS ARE
REMOVED, AND THEY ARE SUBJECT TO FORFEITURE, AS DESCRIBED IN THIS AWARD
DOCUMENT. YOU ARE ENTITLED TO VOTE SHARES OF RESTRICTED STOCK AND TO RECEIVE ANY
DIVIDENDS PAID ON SUCH SHARES. (YOU SHOULD CONTACT SHARE OWNER RELATIONS AT
(770) 989-3796 IF YOU WISH TO HAVE THESE DIVIDENDS APPLIED TO PURCHASE
ADDITIONAL SHARES OF THE COMPANY’S STOCK THROUGH THE COMPANY’S DIVIDEND
REINVESTMENT PLAN.)

 

3. Vesting. In order for restricted shares of stock to vest, the restrictive
legend on the share certificate must be removed. At that time, you will have all
the privileges of ownership and the stock certificate(s) will be delivered to
you. Restrictions will be removed from one-hundred percent (100%) of this award
at the earliest to occur of:

 

  a. January 2, 2005, four years from the date the award was authorized, if you
are continuously employed by the Company or and Affiliated Company until that
date, or



--------------------------------------------------------------------------------

  b. Your death or disability.

 

4. Effects of Termination on Unvested Restricted Stock. One-hundred percent
(100%) of this award will be forfeited if it is not vested, in accordance with
item 2, before or upon your termination of employment.

 

5. Definitions. For purposes of this award of restricted stock:

 

  a. “Disability” shall be determined according to the definition of
“disability,” in effect at the time of the determination, in the Coca-Cola
Enterprises Inc. Employees’ Pension Plan.

 

  b. For purposes of this award, your employment with the Company will not be
considered terminated if you become immediately employed by The Coca-Cola
Company or any company or business entity in which The Coca-Cola Company or the
Company owns, directly or indirectly, 20% or more of the voting stock or capital
and the Company agrees to such subsequent employment. Termination from such
subsequent employment, however, shall be deemed termination from the Company,
with the terms of this Agreement applicable thereto, unless you become
immediately reemployed with the Company or another affiliated company.

 

6. Tax Obligations. The information provided in Exhibit 2 summarizes the tax
consequences associated with the transfer of restricted stock. As you will wish
to consider these tax rules in conjunction with your own financial situation,
the Company recommends that you consult your financial advisor about tax rules.

The Company may retain custody of your shares of stock until such payments or
arrangements are made to pay, or may deduct from any payment of any kind
otherwise due you, an amount equal to the amount required by law to be withheld
from your income and remitted to the appropriate tax authorities.

EXHIBITS

 

1. 2001 Restricted Stock Award Plan

 

2. Federal Income Tax Consequences, ERISA, Restrictions on Resales of Stock and
Incorporation by Reference, Pertaining to Restricted Stock.

ENCLOSURES

 

1. Stock Power

 

2. Section 83(b) Election Form and Instructions



--------------------------------------------------------------------------------

Exhibit E

COCA-COLA ENTERPRISES INC.

2004 STOCK AWARD PLAN

(As Amended Effective December 31, 2008)

1. Purpose. The purpose of this 2004 Stock Award Plan (the “Plan”) is to assist
Coca-Cola Enterprises Inc. (the “Company”), and its Subsidiaries in attracting,
retaining, and rewarding high-quality executives, employees, and other persons
who provide services to the Company and/or its Subsidiaries, enabling such
persons to acquire or increase a proprietary interest in the Company in order to
strengthen the mutuality of interests between such persons and the Company’s
shareowners, and providing such persons with annual and long-term performance
incentives to expend their maximum efforts in the creation of shareowner value.

2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1, above:

(a) “Award” means any Option, SAR, Restricted Stock, and Deferred Stock Units
granted under this Plan.

(b) “Beneficiary” means the person, persons, trust or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 10(a) . If, upon a
Participant’s death, there is no designated Beneficiary or surviving designated
Beneficiary, then the term Beneficiary means the person, persons, trust or
trusts entitled by will or the laws of descent and distribution to receive such
benefits.

(c) “Board” means the Company’s Board of Directors.

(d) “Change in Control” means the occurrence of any of the circumstances
described below in subparagraphs (i) through (iv):

(i) If any “person”, except for:

the Company or any Subsidiary of the Company;

a trustee or other entity holding securities under any employee benefit plan of
the Company or any Subsidiary of the Company; and

The Coca-Cola Company, but only to the extent of its “current ownership”

is or becomes the “beneficial owner” directly or indirectly, of securities of
the Company representing more than 20% of the combined total voting power of the
Company’s then-outstanding securities.

As used in this definition of “change in control”

“person” is used as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (as amended);



--------------------------------------------------------------------------------

“beneficial owner” is used as defined in Rule 13d-3 of the Securities Exchange
Act of 1934 (as amended), and

“current ownership” of The Coca-Cola Company means that entity’s direct and
indirect beneficial ownership of no more than an aggregate of 168,956,718 shares
of the Company’s common stock (including shares of the Company’s common stock
issuable upon the exercise, exchange or conversion of securities exercisable or
exchangeable for, or convertible into, shares of the Company’s common stock),
the aggregate number being subject to adjustment for subsequent stock splits or
dividends payable in stock that are applicable to all shares of the Company’s
common stock.

(ii) If during any period of two consecutive years,

the individuals constituting the Board of Directors of the Company at the
beginning of the two-year period; and any new Director – except for a director
designated by a person who has entered into an agreement with the Company to
effect a “change in control” described in (a), (c) or (d) – whose election by
the Board or nomination for election by the Company’s shareowners was approved
by a vote of at least two-thirds of the Directors then still in office who were
either directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved

cease for any reason to constitute at least a majority of the Board.

(iii) If the shareowners of the Company approve a merger, consolidation or share
exchange with any other “person”, other than:

a merger, consolidation or share exchange that would result in the voting
securities of the Company outstanding immediately prior to such event continuing
to represent (either by remaining outstanding or being converted into voting
securities of either

(A) the surviving entity or

(B) another entity that owns, directly or indirectly, the entire voting interest
in the surviving entity (the “parent”))

more than 50% of the voting power of the voting securities of the Company or the
surviving entity (or its “parent”) outstanding immediately after such event; or

a merger or consolidation effected to implement a recapitalization of the
Company in which no “person” acquires more than 30% of the combined voting power
of the Company’s then-outstanding securities;

then, a “change in control” shall have occurred immediately prior to such
merger, consolidation or share exchange.



--------------------------------------------------------------------------------

(iv) The shareowners of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect).

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

(f) “Committee” means not less than two members of the Governance and
Compensation Committee of the Board, each of whom shall be (i) a “disinterested
director” within the meaning of Rule 16b-3 under the Exchange Act, unless
administration of the Plan by “disinterested directors” is not then required in
order for exemptions under Rule 16b-3 to apply to transactions under the Plan,
and (ii) an “outside director” as defined under Code Section 162(m), unless the
action taken pursuant to the Plan is not required to be taken by “outside
directors” in order to qualify for tax deductibility under Code Section 162(m).

(g) “Covered Employee” shall have the same meaning as “Covered Employee” under
Code Section 162(m) and regulations thereunder.

(h) “Deferred Stock Unit” means a right, granted to a Participant under
Section 6(e), to receive Stock, cash or a combination at the end of a specified
deferral period.

(i) “Dividend Equivalents” means an amount credited under a Participant’s
Deferred Stock Unit Award, which amount is equal to the dividends paid on the
Stock, determined as if the Deferred Stock Unit were shares of Stock on the
record date of any such dividend.

(j) “Interest Credit” means an amount credited under a Participant’s Deferred
Stock Award, which amount is based on the annual rate equivalent to the weighted
average prime lending rate of SunTrust Bank, Atlanta for the relevant calendar
year or portion of the calendar year.

(k) “Effective Date” means May 1, 2004, subject to the approval of the
shareowners of the Company.

(l) “Eligible Person” means directors, Executive Officers, other officers and
employees of the Company or of any Subsidiary, as well as other persons
providing key services to the Company or a Subsidiary.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(n) “Executive Officer” means an executive officer of the Company as defined
under the Exchange Act.

(o) “Fair Market Value” means the Fair Market Value of Stock, Awards or other
property as determined by the Committee or under procedures established by the
Committee. Unless otherwise determined by the Committee, the Fair Market Value
of Stock shall be the average of the high and low market prices at which a share
of Stock shall have been sold on the date for which the determination is made,
or on the next preceding day if such date was not a trading day, as reported on
the New York Stock Exchange Composite Listing reflecting composite trading as of
4:00 p.m., Eastern Time on the trading day.



--------------------------------------------------------------------------------

(p) “Option” means a right, granted to a Participant under Section 6(b), to
purchase Stock or other Awards at a specified price during specified time
periods.

(q) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

(r) “Performance Award” means an Award, or the right to receive an Award,
granted to a Eligible Person under Section 8, which such Award or right shall be
subject to the performance criteria specified by the Committee.

(s) “Restricted Stock” means Stock granted to a Participant under Section 6(d),
that is subject to certain restrictions and to a risk of forfeiture.

(t) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to the Plan and Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act or any similar law or regulation
that may be a successor thereto.

(u) “Stock” means shares of common stock, $1 par value, of the Company.

(v) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Section 6(c).

(w) “Subsidiary” means any corporation or other business organization in which
the Company owns, directly or indirectly, 20% or more of the voting stock or
capital or profits interest at the time of the granting of an Award under this
Plan.

3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee.
The Committee shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to interpret the provisions of the
Plan, select Eligible Persons to become Participants, grant Awards, determine
the type, number and other terms and conditions of, and all other matters
relating to, Awards, interpret the Plan and Award agreements and correct
defects, supply omissions or reconcile inconsistencies therein, ensure that
awards continue to qualify under Rule 16b-3, and make all other decisions and
determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Any action of the Committee shall be final,
conclusive and binding on all persons, including the Company, its Subsidiaries,
its shareowners, Participants, Beneficiaries, transferees under Section 10(a) or
other persons claiming rights from or through a Participant.

(b) Limitation of Liability. In addition to such other rights of indemnification
as they have as directors or as members of the Committee, the members of the
Committee shall be indemnified by the Company against reasonable expenses
(including, without limitation, attorneys’ fees) incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal, to
which they or any of them may be a party by reason of any action taken or
failure to act in connection with the Plan or any Option granted hereunder, and
against all amounts paid by them in settlement (provided such settlement is
approved to the extent required by and in the manner provided by the Certificate
of Incorporation or Bylaws of the Company relating to indemnification of
directors) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding.



--------------------------------------------------------------------------------

4. Stock Subject to Plan.

(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 10(b), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall be
30,900,000; provided, however, that the total number of shares of Stock with
respect to Awards of Options and SARs shall not exceed 24,000,000; and provided,
further that the total number of shares of Stock with respect to Awards of
Restricted Stock and Deferred Stock Units shall not exceed 6,900,000. The Stock
shall be made available from authorized and unissued shares or from Stock held
by the Company in its treasury.

Effective April 24, 2007 and subject to adjustment as provided in Section 10(b),
the total number of shares of Stock reserved and available for delivery in
connection with Awards under the Plan shall be 9,900,000. The Stock shall be
made available from authorized and unissued shares or from Stock held by the
Company in its treasury.

(b) Availability of Shares Not Delivered Under Awards. Shares of Stock subject
to an Award under the Plan that is expired, forfeited, settled in cash or
otherwise terminated without a delivery of shares to the Participant will again
be available for Awards under the Plan. Stock received in payment upon the
exercise of an Option may not be the subject of a subsequent Award.

5. Eligibility; Per-Person Award Limitations. Awards may be granted under the
Plan only to Eligible Persons. Subject to adjustment as provided in
Section 10(b), no Eligible Person may be granted Options and SARs under this
Plan that, considered together, relate to more than 4,800,000 shares of Stock,
and no Eligible Person may be granted Restricted Stock and Deferred Stock Units
under this Plan that, considered together, relate to more than 1,380,000 shares
of Stock.

6. Specific Terms of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6.

(i) The Committee also may impose on any Award or the exercise, at the date of
grant or thereafter (subject to Section 10(d)), such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine, including terms requiring forfeiture of Awards in the event of
termination of employment by the Participant and terms permitting a Participant
to make elections relating to his or her Award.

(ii) The Committee shall retain full power and discretion to accelerate, waive
or modify, at any time, any term or condition of an Award that is imposed in the
Award agreement, provided, however, that the Committee shall not have the
discretion to accelerate or defer payment with respect to any Award that is
subject to Code Section 409A if the exercise of such discretion would violate
Code Section 409A.

(iii) Any Award or the value of any Award made under this Plan may, subject to
any requirements of applicable law or regulation and in the Committee’s sole
discretion, be converted into Deferred Stock Units and subject to Section 6(e)
below, provided, however, such conversion shall not be permitted with respect to
any Award that is subject to Code Section 409A, nor shall such conversion be
permitted if such conversion would violate Code Section 409A.

(iv) Notwithstanding anything in this Plan to the contrary, an Option or SAR
shall not be granted to an Eligible Person unless the Stock would constitute
“service recipient stock” within the meaning of Treas. Reg. §1.409A-1(b)(5)(iii)
with respect to such Eligible Person.



--------------------------------------------------------------------------------

(b) Options. The Committee is authorized to grant Options to Eligible Persons on
the following terms and conditions:

(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, provided that such exercise price
shall be not less than the Fair Market Value of a share of Stock on the date of
grant of such Option.

(ii) Time and Method of Exercise. Awards of Options may contain such provisions
as the Committee shall determine appropriate, including provisions related to
the vesting of the Option, the times at which, or the circumstances under which,
an Option may be exercised, and the methods by which such exercise price may be
paid or deemed to be paid.

(iii) Duration of Options. Awards will contain a provision stating the duration
of an Option, which duration may not exceed 10 years from the date of grant.

(iv) Options Granted to International Participants. Options granted an Eligible
Person who is subject to the laws of a country other than the United States of
America may contain terms and conditions inconsistent with the provisions of
this Plan or may be granted under such supplemental documents, as required or
appropriate under such country’s laws.

(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Eligible Persons on the following terms and conditions:

(i) Right to Payment. A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise t, the excess of (A) the Fair Market
Value of one share of Stock on the date of exercise over (B) the grant price of
the SAR, which payment may be satisfied by delivery of cash or Stock.

(ii) Other Terms. The Committee shall determine the terms and conditions of any
SAR, including but not limited to, the times at which and the circumstances
under which a SAR may be exercised, the method of exercise, the method of
settlement, the method by which Stock, if any, will be delivered or deemed to be
delivered to Participants.

(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Eligible Persons on the following terms and conditions:

(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Committee may determine at the date of grant
or thereafter.

(ii) Right as Shareowner. Except to the extent limited under any Award agreement
relating to the Restricted Stock, a Participant granted Restricted Stock shall
have all of the rights of a shareowner, including the right to vote the
Restricted Stock and the right to receive dividends thereon (subject to any
mandatory reinvestment or other requirement imposed by the Committee).

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to applicable restrictions, that the Company retain physical
possession of the certificates, and that the Participant deliver a stock power
to the Company, endorsed in blank, relating to the Restricted Stock.



--------------------------------------------------------------------------------

(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any cash dividends paid on a share of
Restricted Stock be automatically reinvested in additional shares of Restricted
Stock or applied to the purchase of additional Awards under the Plan. Unless
otherwise determined by the Committee, Stock distributed in connection with a
Stock split or Stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Stock or other property has been
distributed.

(e) Deferred Stock Units. The Committee is authorized to grant Deferred Stock
Units to Eligible Persons, subject to the following terms and conditions:

(i) Deferred Stock Unit Credit. A Deferred Stock Unit shall be recorded in a
bookkeeping reserve maintained by the Company as equivalent to the Fair Market
Value of a share of the Company’s common stock on the date of grant, unless
otherwise determined by the Company.

(ii) Grant and Restrictions. A Deferred Stock Unit shall be subject to such risk
of forfeiture and other conditions as the Committee may impose, which
restrictions may lapse, or conditions be satisfied, separately or in combination
at such times, under such circumstances (including based on achievement of
performance goals and/or future service requirements), in such installments or
otherwise, as the Committee may determine at the date of grant.

(iii) Dividend Equivalents and Interest Credits. As specified in the Award
agreement, Dividend Equivalents and/or Interest Credits related to a Deferred
Stock Unit may also be credited on behalf of a Participant and/or converted to
additional Deferred Stock Units.

(iv) Settlement of Deferred Stock Units and Related Interests. Deferred Stock
Units represent the right to receive Stock, cash, or a combination at the end of
a specified deferral period, as specified in the Award agreement or pursuant to
the Committee’s determination.

7. Certain Other Provisions Applicable to Awards.

(a) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option or SAR exceed a period of ten years.

(b) Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt under Rule 16b-3
(except for transactions acknowledged in writing to be non-exempt by such
Participant). Accordingly, if any provision of this Plan or any Award agreement
does not comply with the requirements of Rule 16b-3 as then applicable to any
such transaction, unless the Participant shall have acknowledged in writing that
a transaction pursuant to such provision is to be non-exempt, such provision
shall be construed or deemed amended to the extent necessary to conform to the
applicable requirements of Rule 16b-3 so that such Participant shall avoid
liability under Section 16(b) of the Exchange Act.



--------------------------------------------------------------------------------

(c) Cancellation of Awards. Unless the Award agreement specifies otherwise, the
Committee may cancel any unexpired, unpaid, or deferred Awards at any time, if
the Participant is not in compliance with all applicable provisions of the Award
agreement and the Plan including the following conditions:

(i) Noncompetition. A Participant shall not render services for any organization
or engage directly or indirectly in any business which, in the judgment of the
Chief Executive Officer of the Company or other senior officer designated by the
Committee, is or becomes competitive with the Company. For Participants whose
employment has terminated, the judgment of the Chief Executive Officer or other
senior officer designated by the Committee shall be based on the Participant’s
position and responsibilities while employed by the Company, the Participant’s
post-employment responsibilities and position with the other organization or
business, the extent of past, current and potential competition or conflict
between the Company and the other organization or business, the effect on the
Company’s shareowners, customers, suppliers and competitors of the Participant
assuming the post-employment position and such other considerations as are
deemed relevant given the applicable facts and circumstances. A Participant who
has terminated employment shall be free, however, to purchase as an investment
or otherwise, stock or other securities of such organization or business so long
as they are listed upon a recognized securities exchange or traded
over-the-counter, and such investment does not represent a greater than five
percent equity interest in the organization or business.

(ii) Confidentiality. A Participant shall not, without prior written
authorization from the Company, disclose to anyone outside the Company, or use
in other than the Company’s business, any confidential information or material
relating to the business of the Company that is acquired by the Participant
either during or after employment with the Company.

(iii) Intellectual Property. A Participant shall disclose promptly and assign to
the Company all right, title, and interest in any invention or idea, patentable
or not, made or conceived by the Participant during employment by the Company,
relating in any manner to the actual or anticipated business, research or
development work of the Company and shall do anything reasonably necessary to
enable the Company to secure a patent where appropriate in the United States and
in foreign countries.

8. Performance Awards.

(a) Performance Conditions. The right of a Participant to exercise or receive a
grant or settlement of any Award, and the timing, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Section 8(b) in the case of a
Performance Award intended to qualify under Code Section 162(m).

(b) Performance Awards Granted to Covered Employees and Certain Eligible
Persons. If the Committee determines that a Performance Award to be granted to
an Eligible Person who is or may become a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of pre-established performance goals and other terms set forth in
this Section 8(b).



--------------------------------------------------------------------------------

(i) Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance and associated maximum Award payments with respect to each
of such criteria, as specified by the Committee consistent with this
Section 8(b). Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m) and regulations thereunder (including
Regulation 1.162-27 and successor regulations thereto). The Committee may
determine that such Performance Awards shall be granted, exercised and/or
settled upon achievement of any performance goal or that more than one
performance goal must be achieved as a condition to grant, exercise and/or
settlement of such Performance Awards. Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.

(ii) Business Criteria. One or more of the following business criteria for the
Company, as defined by the Committee, on a consolidated basis, and/or for
specified Subsidiaries or business units of the Company (except with respect to
the total shareowner return and earnings per share criteria), shall be used by
the Committee in establishing performance goals for such Performance Awards:
(1) Fair Market Value of shares of the Company’s common stock; (2) operating
profit; (3) sales volume of the Company’s products; (4) earnings per share;
(5) revenues; (6) cash flow; (7) cash flow return on investment; (8) return on
assets, return on investment, return on capital, return on equity; (9) economic
value added; (10) operating margin; (11) net income; pretax earnings; pretax
earnings before interest, depreciation and amortization; pretax operating
earnings after interest expense and before incentives, service fees, and
extraordinary or special items; (12) any of the above goals as compared to the
performance of a published or special index deemed applicable by the Committee
including, but not limited to, the Standard & Poor’s 500 Stock Index or a group
of comparator companies.

(iii) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period, which may overlap with another performance period or
periods, of up to ten years, as specified by the Committee. Performance goals
shall be established not later than 90 days after the beginning of any
performance period applicable to such Performance Awards, or at such other date
as may be required or permitted for “performance-based compensation” under Code
Section 162(m).

(c) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award and as
to the achievement of performance goals relating to Performance Awards under
Section 8(b) shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m). The Committee may not delegate any
responsibility relating to such Performance Awards.

(d) Status of Section 8(b) Performance Awards Under Code Section 162(m). It is
the intent of the Company that Performance Awards under Section 8(b) granted to
persons who are designated by the Committee as likely to be Covered Employees
within the meaning of Code Section 162(m) and regulations thereunder (including
Regulation 1.162-27 and successor regulations thereto) shall, if so designated
by the Committee, constitute “performance-based compensation” within the meaning
of Code Section 162(m) and regulations thereunder. Accordingly, Sections 8(b),
(c) and (d), shall be interpreted in a manner consistent with Code
Section 162(m) and regulations thereunder. If any provision of the Plan as in
effect on the date of adoption or any agreements relating to Performance Awards
that are designated as intended to comply with Code Section 162(m) does not
comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.



--------------------------------------------------------------------------------

9. Change in Control. In the event of a “Change in Control,” the following
provisions shall apply unless otherwise provided in the Award agreement:

(a) Options and SARs. Any Option or SAR carrying a right to exercise that was
not previously exercisable and vested shall become fully exercisable and vested
as of the time of the Change in Control and shall remain exercisable and vested
for the balance of the stated term of such Option or SAR without regard to any
termination of employment by the Participant, subject only to applicable
restrictions set forth in Section 8(a).

(b) Restricted Stock and Deferred Stock Units. The restrictions, deferral of
settlement, and forfeiture conditions applicable to any Restricted Stock or
Deferred Stock Unit shall lapse and such Awards shall be deemed fully vested as
of the time of the Change in Control, except to the extent of any waiver by the
Participant and subject to applicable restrictions set forth in Section 10(a).

(c) Limitations on Company in Event of a Change in Control. In the event of a
Change in Control, the Company shall take or cause to be taken no action, and
shall undertake or permit to arise no legal or contractual obligation, that
results or would result in any postponement of the issuance or delivery of Stock
or payment of benefits under any Award or the imposition of any other conditions
on such issuance, delivery or payment, to the extent that such postponement or
other condition would represent a greater burden on a Participant than existed
on the 90th day preceding the Change in Control.

10. General Provisions.

(a) Limits on Transferability; Beneficiaries. Except as otherwise provided in
this Section 10(a), no Award or other right or interest of a Participant under
the Plan shall be pledged, hypothecated or otherwise encumbered or subject to
any lien, obligation or liability of such Participant to any party (other than
the Company or a Subsidiary), or assigned or transferred by such Participant
otherwise than by will or the laws of descent and distribution upon the death of
a Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative.

(i) Transferability of Options. Unless otherwise specified in the Award, an
Option may be transferred pursuant to a domestic relations order issued by a
court of competent jurisdiction or to an immediate family member of the
Participant under such terms and conditions as may be determined, from time to
time, by the Committee. An “immediate family member” is defined as the
Participant’s spouse, child, grandchild, parent or a trust established for the
benefit of such family members. With respect to any Option transferred pursuant
to this Section 10(a)(i), any such Option shall be exercisable only by the
designated transferee or the designated transferee’s legal representative.

(ii) Transferability of Deferred Stock Units. A Participant may designate one or
more Beneficiaries to receive his or her interest under the Plan that is related
to Deferred Stock Units in the event of his or her death.

(iii) Beneficiaries and Transferees Subject to Terms of Award. Any Beneficiary
or transferee, or other person claiming any rights under the Plan from or
through any Participant, shall be subject to all terms and conditions of the
Plan and any Award agreement applicable to such Participant, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.



--------------------------------------------------------------------------------

(b) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Stock, or other property), recapitalization, forward or
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other similar corporate
transaction or event affects the Stock such that an adjustment is determined by
the Committee to be appropriate under the Plan, then the Committee shall, in
such manner as it may deem equitable, adjust any or all of (i) the number and
kind of shares of Stock which may be delivered in connection with Awards granted
thereafter, (ii) the number and kind of shares of Stock by which annual
per-person Award limitations are measured under Section 5, (iii) the number and
kind of shares of Stock subject to or deliverable in respect of outstanding
Awards and (iv) the exercise price, grant price or purchase price relating to
any Award and/or make provision for payment of cash or other property in respect
of any outstanding Award. Effective February 8, 2007, in the event of a material
corporate transaction described therein which results in existing holders of the
Company’s common stock holding stock that differ in kind, character or amount
from the Company common stock previously held by them, the Committee shall
provide such adjustments or substitutions with respect to the plan and to awards
granted thereunder as are necessary and appropriate to prevent each holder of
outstanding awards from experiencing a significant increase or decrease, solely
by reason of such transaction: (a) in the case of stock options or similar
awards, in the holder’s then existing spread value (i.e., the difference between
the exercise price of the award and the fair market value of the related common
stock) and, (b) in the case of restricted stock, restricted stock units,
deferred stock units, or similar full value Awards, in the then existing fair
market value (disregarding restrictions based on future service) of the holder’s
awards. The actions required by the preceding sentence shall in no event be
interpreted to result in adjustments or substitutions greater than those needed
to provide parity of treatment between the holders of such awards and holders of
common stock of the Company, and may include without limitation the adjustments
and actions described in Section 10(b) of the Plan.

The Committee is authorized to make adjustments in the terms and conditions of,
and the criteria included in, Awards (including Performance Awards and
performance goals related thereto) in recognition of unusual or nonrecurring
events (including, without limitation, events described in the preceding
sentence, as well as acquisitions and dispositions of businesses and assets)
affecting the Company, any Subsidiary or any business unit, or the financial
statements of the Company or any Subsidiary, or in response to changes in
applicable laws, regulations, accounting principles, tax rates and regulations
or business conditions or in view of the Committee’s assessment of the business
strategy of the Company, any Subsidiary or business unit, performance of
comparable organizations, economic and business conditions, personal performance
of a Participant, and any other circumstances deemed relevant; provided that no
such adjustment shall be authorized or made if and to the extent that such
authority or the making of such adjustment would cause Performance Awards made
under Section 8(b) to otherwise fail to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder.

(c) Taxes. The Company and any Subsidiary is authorized to withhold from any
Award granted, any payment relating to an Award under the Plan, including from a
distribution of Stock, or any payroll or other payment to a Participant, amounts
of withholding and other taxes due or potentially payable in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Company and Participants to satisfy obligations
for the payment of withholding taxes and other tax obligations relating to any
Award. However, this authority shall not include withholding of taxes above the
statutorily required withholding amounts where such excess withholding would
result in an earnings charge to the Company under U.S. Generally Accepted
Accounting Principles.

(d) Changes to the Plan and Awards. The Board or the Committee may amend, alter,
suspend, discontinue or terminate the Plan or the Committee’s authority to grant
Awards under the Plan without the consent of shareowners or Participants, except
that any amendment or alteration to the Plan shall be subject to the approval of
the Company’s shareowners not later than the annual meeting next following



--------------------------------------------------------------------------------

such Board action if such shareowner approval is required by any federal or
state law or regulation or the rules of any stock exchange or automated
quotation system on which the Stock may then be listed or quoted, and the Board
may otherwise, in its discretion, determine to submit other such changes to the
Plan to shareowners for approval. Notwithstanding the foregoing, no such action
may materially and adversely affect the rights of such Participant under any
previously granted and outstanding Award, without the consent of an affected
Participant. The Committee may waive any conditions or rights under, or amend,
alter, suspend, discontinue or terminate any Award theretofore granted and any
Award agreement relating thereto, except as otherwise provided in the Plan;
provided that, without the consent of an affected Participant, no such Committee
action may materially and adversely affect the rights of such Participant under
such Award.

(e) Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a Subsidiary, (ii) interfering in any way
with the right of the Company or a Subsidiary to terminate any Eligible Person’s
or Participant’s employment or service at any time, (iii) giving an Eligible
Person or Participant any claim to be granted any Award under the Plan or to be
treated uniformly with other Participants and employees, or (iv) except as
provided in Section 6(d)(ii), conferring on a Participant any of the rights of a
shareowner of the Company unless and until the Participant is duly issued or
transferred shares of Stock in accordance with the terms of an Award.

(f) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant. The trustee of such trusts may be authorized to dispose of
trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Committee may specify and in accordance with
applicable law.

(g) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration. No fractional
shares of Stock shall be issued or delivered pursuant to the Plan or any Award.
The Committee shall determine whether cash, other Awards or other property shall
be issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

(h) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award agreement shall be determined in
accordance with Georgia law, without giving effect to principles of conflicts of
laws, and applicable federal law.

(i) Code Section 409A. This Plan and the Awards are generally not intended to be
subject to Code Section 409A. To the extent this Plan or Awards are subject to
Section 409A, the Plan and Awards are intended to comply with Code Section 409A
and shall be interpreted and operated accordingly. If this Plan or any Award is
subject to Code Section 409A, the Committee reserves the authority to amend this
Plan or any Award as necessary to comply with Code Section 409A or to ensure
that Code Section 409A does not apply to the Plan or the Award.



--------------------------------------------------------------------------------

Rules For Coca Cola Enterprises Inc.

Deferred Stock Units in France

 

1. Introduction.

The Board of Directors (the “Board”) of Coca Cola Enterprises Inc. (the
“Company”) has established the 2004 Stock Award Plan (the “U.S. Plan”) for the
benefit of certain employees of the Company and its Subsidiaries, including its
French subsidiary(ies) of which the Company holds directly or indirectly at
least 10% of the share capital (the “French Entities”).

Section 3(a) of the U.S. Plan specifically authorizes the Committee of the Board
of Directors of the Company (the “Committee”) to determine the terms and
conditions of, and all other matters relating to, Awards (including deferred
stock units granted in France) as the Committee deems appropriate and to make
all other decisions and determinations with respect to the grant of Awards. The
Committee has determined that it is appropriate to establish a sub-plan for the
purposes of permitting Deferred Stock Units to qualify for favorable French tax
and social security treatment. The Committee, therefore, intends to establish a
sub-plan of the U.S. Plan for the purpose of granting deferred stock units which
qualify for the favorable tax and social security treatment in France applicable
to shares granted for no consideration under the Sections L. 225-197-1 to L.
225-197-5 of the French Commercial Code, as amended, to qualifying employees who
are resident in France for French tax purposes (the “French Participants”). The
terms of the U.S. Plan, as set out in Appendix 1 hereto, shall, subject to the
following rules, constitute the Rules for Deferred Stock Units in France under
the Coca Cola Enterprises Inc. 2004 Stock Award Plan (the “French DSU Plan”).

Under the French DSU Plan, the qualifying employees will be granted only
deferred stock units as defined in Section 2 hereunder. The grant of Deferred
Stock Units is authorized under the Article 6(e) of the U.S. Plan. The
provisions of Articles 6(b), (c) and (d) of the U.S. Plan permitting the grant
of Options, Stock Appreciation Rights, and Restricted Stock are not applicable
to grants made under this French DSU Plan.

 

2. Definitions.

Capitalized terms not otherwise defined herein shall have the same meanings as
set forth in the U.S. Plan. The terms set out below will have the following
meanings:

 

  (a) Deferred Stock Unit.

The term “Deferred Stock Units” shall mean a promise by the Company to a future
issuance of a certain number of shares of Stock of the Company without any
requirement to any payment, even of the par value of the shares of Stock,
granted to the French Participants and subject to specific terms and conditions.
Deferred Stock Units granted under this French DSU Plan shall be payable only in
shares of Stock.

 

  (b) Grant Date.

The term “Grant Date” shall be the date on which the Committee both
(1) designates the French Participant and (2) specifies the terms and conditions
of the Deferred Stock Units, including the number of shares of Stock to be
issued at a future date following the lapse of restriction (on the Vesting Date
as defined below), the conditions for the vesting of the Deferred Stock Units,
the conditions for the issuance of the shares of Stock underlying the Deferred
Stock Units by the Company, if any, and the conditions of the transferability of
the shares of Stocks once issued.



--------------------------------------------------------------------------------

  (c) Vesting Date.

The term “Vesting Date” shall mean the date on which the shares of Stock
underlying the Deferred Stock Units are issued to the French Participant. In
order to qualify for the French favorable tax and social security regime, such
Vesting Date specified by the Committee shall not occur prior to the second
anniversary of the Grant Date, as required by the vesting period applicable to
French qualified restricted stock awards under Section L. 225-197-1 of the
French Commercial Code, as amended.

 

  (d) Closed Period.

The term “Closed Period” means:

(i) Ten quotation days preceding and following the disclosure to the public of
the consolidated financial statements or the annual statements of the Company;

(ii) The period as from the date the corporate management entities (involved in
the governance of the company, such as the Board, Committee, supervisory
directorate…) of the Company have been disclosed information which could, if
disclosed to the public, significantly impact the quotation of the Share of the
Company, until ten quotation days after the day such information is disclosed to
the public.

 

3. Entitlement to Participate.

(a) Subject to Section 3(c) below, any French Participant who, on the Grant Date
of the Deferred Stock Units and to the extent required under French law, is
either employed under the terms and conditions of an employment contract with a
French Entity (“contrat de travail”) or who is a corporate officer of a French
Entity, shall be eligible to receive Deferred Stock Units under the French DSU
Plan, provided that he or she also satisfies the eligibility conditions of
Section 2(l) of the U.S. Plan.

(b) Deferred Stock Units may not be issued to corporate officers of the French
Entities, other than the managing directors (e.g., Président du Conseil
d’Administration, Directeur Général, Directeur Général Délégué, Membre du
Directoire, Gérant de Sociétés par actions), unless the corporate officer is an
employee of a French Entity as defined by French law.

(c) Deferred Stock Units may not be issued under the French DSU Plan to
employees or corporate officers owning more than ten percent (10%) of the
Company’s share capital or to individuals other than employees and corporate
officers of the French Entities.



--------------------------------------------------------------------------------

4. Conditions of the Deferred Stock Units.

 

  (a) Grant of Deferred Stock Units.

Since Shares of the Company are traded on a regulated market, Deferred Stock
Units shall not be granted to French Participants in France during the Closed
Period, to the extent such Closed Period are applicable to the Deferred Stock
Units under French law.

 

  (b) Vesting of Deferred Stock Units.

The first Vesting Date of the Deferred Stock Units shall not occur prior to the
second anniversary of the Grant Date and according to the Vesting Date as
defined under Section 2 above or other later date that the Committee could
provide. However, notwithstanding the above, in the event of the death of a
French Participant, all of his or her outstanding Deferred Stock Units shall
vest and shares underlying Deferred Stock Units shall be issued as set forth in
Section 7 of the French DSU Plan.

 

  (c) Holding of Shares.

The French Participant is not authorized to transfer the shares issued pursuant
to the Deferred Stock Units until at least the second anniversary of the Vesting
Date or other later date determined by the Committee in compliance with the
minimum mandatory holding period provided for by Section L. 225-197-1 of the
French Commercial Code, even if the French Participant is no longer an employee
or corporate officer of a French Entity.

In addition to the restriction on the sale of the shares of Stock issued to the
French Participants in the preceding paragraph, said shares may not be sold
during certain closed periods (set forth in Section 8 of this French DSU Plan)
to the extent such Closed Periods are applicable to Shares underlying French
qualified Deferred Stock Units under French law.

 

  (d) French Participant’s Account.

The Stock issued to the French Participant shall be recorded in an account in
the name of the French Participant with the Company or a broker or in such other
manner as the Company may otherwise determine in order to ensure compliance with
applicable restrictions provided by law.

 

5. Non-transferability of Deferred Stock Units.

Deferred Stock Units may not be transferred to any third party and Stock will
only be issued to the French Participant, except in the event of the French
Participant’s death.

 

6. Adjustments and Change in Control.

In the event of adjustment or a Change in Control, adjustment to the terms and
conditions of the Deferred Stock Units or underlying shares of Stock may be made
in accordance with the U.S. Plan and pursuant to applicable French legal and tax
rules, unless otherwise provided for by the Committee at its discretion.
Adjustments that would violate applicable French rules may result in the
disqualification of the Deferred Stock Units for the French favorable tax and
social security regime.



--------------------------------------------------------------------------------

7. Death.

In the event of the death of a French Participant, all Deferred Stock Units held
by the French Participant at the time of death (whether vested or unvested at
the time of death) shall become immediately vested. The Company shall issue the
underlying shares of Stock to the French Participant’s heirs, at their request,
within six months following the death of the French Participant. Notwithstanding
the foregoing, the French Participant’s heirs must comply with the restriction
on the sale of shares of Stock set forth in Section 4(b) to the extent as
applicable under French rules.

 

8. Dividends Equivalent.

Dividend equivalents shall not accrue or be paid to the French participants.

 

9. Interpretation.

It is intended that Deferred Stock Units granted under the French DSU Plan shall
qualify for the favorable tax and social security treatment applicable to
Deferred Stock Units granted under Sections L. 225-197-1 to L. 225-197-5 of the
French Commercial Code, as amended, and in accordance with the relevant
provisions set forth by French tax and social security laws. The terms of the
French DSU Plan shall be interpreted accordingly and in accordance with the
relevant Guidelines published by French tax and social security administrations
and subject to the fulfilment of legal, tax and reporting obligations, if any
applicable. However, certain corporate transactions or certain modifications to
the Deferred Stock Units may impact the qualification of the Deferred Stock
Units and underlying shares of Stock for the favourable regime in France.

 

11. Employment Rights.

The adoption of this French DSU Plan shall not confer upon the French
Participants, or any employees of a French Subsidiary, any employment rights and
shall not be construed as part of any employment contracts that a French
Subsidiary has with its employees.

 

12 Effective Date.

The French DSU Plan is effective as of July 25, 2005.



--------------------------------------------------------------------------------

Exhibit F

COCA-COLA ENTERPRISES INC.

2007 INCENTIVE AWARD PLAN

(As Amended February 15, 2010)

1. Purpose. The purpose of this 2007 Incentive Award Plan (the “Plan”) is to
assist Coca-Cola Enterprises Inc. (the “Company”) and its Subsidiaries in
attracting, retaining, and rewarding high-quality executives, employees, and
other persons who provide services to the Company and/or its Subsidiaries,
enabling such persons to acquire or increase a proprietary interest in the
Company in order to strengthen the mutuality of interests between such persons
and the Company’s shareowners, and providing such persons with annual and
long-term performance incentives to expend their maximum efforts in the creation
of shareowner value.

2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1, above:

(a) “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit, and
Cash Incentive Award granted under this Plan.

(b) “Beneficiary” means the person, persons, trust or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 10(a). If, upon a
Participant’s death, there is no designated Beneficiary or surviving designated
Beneficiary, then the term Beneficiary means the person, persons, trust or
trusts entitled by will or the laws of descent and distribution to receive such
benefits.

(c) “Board” means the Company’s Board of Directors.

(d) “Cash Incentive Award” means a Performance Award granted to a Participant
under Section 6(f).

(e) “Cause” means (i) willful or gross misconduct by a Participant that is
materially detrimental to the Company or a Subsidiary, (ii) acts of personal
dishonesty or fraud by a Participant toward the Company or a Subsidiary, or
(iii) the Participant’s conviction of a felony, except for a conviction related
to vicarious liability based solely on his position with the Company or a
Subsidiary, provided that the Participant had no involvement in actions leading
to such liability or had acted upon the advice of the Company’s or a
Subsidiary’s counsel.

(f) “Change in Control” means the occurrence of any of the circumstances
described below in subparagraphs (i) through (iv)

(i) If any “person” (except for the Company or any Subsidiary, a trustee or
other entity holding securities under any employee benefit plan of the Company
or any Subsidiary, or The Coca-Cola Company, but only to the extent of its
“Current Ownership”) is or becomes the “beneficial owner” directly or
indirectly, of securities of the Company representing more than 20% of the
combined total voting power of the Company’s then-outstanding securities.



--------------------------------------------------------------------------------

As used in this definition of Change in Control, “person” is used as defined in
Sections 13(d) and 14(d) of the Exchange Act; “beneficial owner” is used as
defined in Rule 13d-3 of the Exchange Act; and “Current Ownership” of The
Coca-Cola Company means that entity’s direct and indirect beneficial ownership
of no more than an aggregate of 168,956,718 shares of the Company’s Stock
(including shares of the Company’s Stock issuable upon the exercise, exchange or
conversion of securities exercisable or exchangeable for, or convertible into,
shares of the Company’s Stock), the aggregate number being subject to adjustment
for subsequent stock splits or dividends payable in stock that are applicable to
all shares of the Company’s Stock. For the avoidance of doubt, a change in the
current ownership of The Coca-Cola Company (an “Ownership Change”) shall have
occurred upon that entity’s becoming the beneficial owner of any additional
shares of the Company’s Stock, except for

 

  (A) the beneficial ownership of such shares occurring by reason of the
adjustments described in the preceding sentence,

 

  (B) the beneficial ownership of shares owned by another entity (not exceeding
0.10 percent of the Company’s then-outstanding Stock) upon that entity’s being
acquired by The Coca-Cola Company or a Subsidiary, provided that such shares are
disposed of by The Coca-Cola Company or its Subsidiary to an unrelated third
party within 30 days of their being acquired, provided, however, that if the
disposition has not occurred within the 30-day period, the Ownership Change
shall be deemed to have occurred when the beneficial ownership was first
acquired; and

 

  (C) the beneficial ownership of the Company’s Stock acquired with the prior
consent of the Affiliated Transaction Committee of the Board,

so that upon such Ownership Change, the entire beneficial ownership of The
Coca-Cola Company shall be considered in determining whether The Coca-Cola
Company is the beneficial owner directly or indirectly of securities of the
Company representing more than 20% of the total combined voting power of the
Company’s then-outstanding securities.

(ii) If during any period of two consecutive years, the individuals constituting
the Board at the beginning of the two-year period (and any new director, except
for a director designated by a person who has entered into an agreement with the
Company to effect a Change in Control described in clause (i), (iii) or (iv),
whose election by the Board or nomination for election by the Company’s
shareowners was approved by a vote of at least two-thirds of the directors then
still in office who were either directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute at least a majority of the Board.



--------------------------------------------------------------------------------

(iii) Upon the consummation of a merger, consolidation or share exchange with
any other “person,” other than (A) a merger, consolidation or share exchange
that would result in the voting securities of the Company outstanding
immediately prior to such event continuing to represent (either by remaining
outstanding or being converted into voting securities of either (I) the
surviving entity or (II) another entity that owns, directly or indirectly, the
entire voting interest in the surviving entity (the “parent”)) more than 50% of
the voting power of the voting securities of the Company or the surviving entity
(or its parent) outstanding immediately after such event, or (B) a merger or
consolidation effected to implement a recapitalization of the Company in which
no “person” acquires more than 30% of the combined voting power of the Company’s
then-outstanding securities.

(iv) If the shareowners of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect).

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

(h) “Committee” means not less than two members of the Human Resources and
Compensation Committee of the Board, each of whom shall be (i) a “disinterested
director” within the meaning of Rule 16b-3 under the Exchange Act, unless
administration of the Plan by “disinterested directors” is not then required in
order for exemptions under Rule 16b-3 to apply to transactions under the Plan,
and (ii) an “outside director” as defined under Code Section 162(m), unless the
action taken pursuant to the Plan is not required to be taken by “outside
directors” in order to qualify for tax deductibility under Code Section 162(m).

(i) “Covered Employee” shall have the same meaning as “Covered Employee” under
Code Section 162(m) and regulations thereunder.

(j) “Dividend Equivalents” means an amount credited under a Participant’s
Restricted Stock Unit Award, which amount is equal to the dividends paid on the
Stock, determined as if the Restricted Stock Unit were a share of Stock on the
record date of any such dividend.

(k) “Eligible Person” means directors, Executive Officers, other officers and
employees of the Company or of any Subsidiary, as well as other persons
providing key services to the Company or a Subsidiary.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(m) “Executive Officer” means an executive officer of the Company as defined
under the Exchange Act.

(n) “Fair Market Value” means the fair market value of Stock or other property
as determined by the Committee or under procedures established by the Committee.
Unless otherwise determined by the Committee, the Fair Market Value of Stock
shall be the closing price of a share of Stock on the date for which the
determination is made, or on the next preceding day if such date was not a
trading day, as reported on the New York Stock Exchange Composite Listing
reflecting composite trading as of 4:00 p.m., Eastern Time on the trading day.



--------------------------------------------------------------------------------

(o) “Good Reason” means (unless otherwise specified in the Award or other
relevant agreement) the Participant’s (i) material demotion or material
diminution of duties, responsibilities and authority; (ii) material reduction in
both base salary and annual incentive opportunities (except for reductions in
annual incentive opportunities due to individual performance adjustments); or
(iii) assignment to a position requiring relocation of more than 50 miles from
the Participant’s primary workplace (i.e., the Company’s corporate headquarters
or other location, as applicable), provided that (a) the Participant does not
consent to such event, (b) the Participant has given written notice to the
Company within 60 days of the date on which the circumstances giving rise to the
event initially arise, (c) the Company has one month to remedy the matter, and
(d) if the matter is not remedied, the Participant actually separates from
service within two years after the initial existence of the circumstances giving
rise to the event.

(p) “Interest Credit” means (unless otherwise specified in the Award or other
relevant agreement), an amount credited under a Participant’s Restricted Stock
Unit Award, which amount is based on the annual rate equivalent to the weighted
average prime lending rate of SunTrust Bank, Atlanta for the relevant calendar
year or portion of the calendar year.

(q) “Option” means a right, granted to a Participant under Section 6(b), to
purchase Stock at a specified price during specified time periods.

(r) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

(s) “Performance Award” means an Award, or the right to receive an Award,
granted to an Eligible Person under Section 8, which Award or right shall be
subject to the performance criteria specified by the Committee.

(t) “Restricted Stock” means Stock granted to a Participant under Section 6(d),
that is subject to certain restrictions and to a risk of forfeiture.

(u) “Restricted Stock Unit” means a right, granted to a Participant under
Section 6(e), to receive Stock, cash or a combination of the foregoing.

(v) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to the Plan and Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act or any similar law or regulation
that may be a successor thereto.

(w) “Stock” means shares of common stock, $1 par value, of the Company.

(x) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Section 6(c).

(y) “Subsidiary” means any corporation or other business organization in which
the Company owns, directly or indirectly, 20% or more of the voting stock or
capital or profits interest at the time of the granting of an Award under this
Plan.



--------------------------------------------------------------------------------

3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee.
The Committee shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to interpret the provisions of the
Plan, select Eligible Persons to become Participants, grant Awards, determine
the type, number and other terms and conditions of, and all other matters
relating to, Awards, interpret the Plan and Award agreements and correct
defects, supply omissions or reconcile inconsistencies therein, ensure that
Awards continue to qualify under Rule 16b-3, and make all other decisions and
determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Any action of the Committee shall be final,
conclusive and binding on all persons, including the Company, its Subsidiaries,
its shareowners, Participants, Beneficiaries, transferees under Section 10(a) or
other persons claiming rights from or through a Participant.

(b) Limitation of Liability. In addition to such other rights of indemnification
as they have as directors or as members of the Committee, the members of the
Committee shall be indemnified by the Company against reasonable expenses
(including, without limitation, attorneys’ fees) incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal, to
which they or any of them may be a party by reason of any action taken or
failure to act in connection with the Plan or awards granted thereunder, and
against all amounts paid by them in settlement (provided such settlement is
approved to the extent required by and in the manner provided by the Certificate
of Incorporation or Bylaws of the Company relating to indemnification of
directors) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding.

4. Stock Subject to Plan.

(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 10(b), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall be
43,000,000. No more than 5,000,000 shares of Stock will be available for
incentive stock options within the meaning of Code Section 422. The Stock shall
be made available from authorized and unissued shares or from Stock held by the
Company in its treasury.

(b) Availability of Shares Not Delivered Under Awards. Shares of Stock subject
to an Award under the Plan that is expired, forfeited, settled in cash, withheld
in settlement of the Participant’s tax liabilities or otherwise terminated
without a delivery of shares to the Participant will again be available for
Awards under the Plan. Stock received by the Company in payment upon the
exercise of an Option will not be the subject of a subsequent Award.

5. Eligibility; Per-Person Award Limitations. Awards may be granted under the
Plan only to Eligible Persons. Subject to adjustment as provided in
Section 10(b), the maximum number of shares of Stock with respect to which
Options and SARs may be granted to any Eligible Person in any calendar year is
1,000,000 2,000,000 and the maximum number of Restricted Stock and Restricted
Stock Units shall be 2,000,000. The maximum value of Cash Incentive Awards that
can be earned in respect of any calendar year by any Eligible Person shall be
$10,000,000.

6. Specific Terms of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6.

(i) The Committee also may impose on any Award or the exercise, at the date of
grant or thereafter (subject to Sections 7(e) and 10(d)), such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine, including terms requiring forfeiture of Awards in the
event of termination of employment by the Participant and terms permitting a
Participant to make elections relating to his or her Award.



--------------------------------------------------------------------------------

(ii) The Committee shall retain full power and discretion to accelerate, waive
or modify, at any time, any term or condition of an Award that is imposed in the
Award agreement, provided, however, that the Committee shall not have the
discretion to accelerate or defer payment with respect to any Award that is
subject to Code Section 409A if the exercise of such discretion would violate
Code Section 409A.

(iii) Notwithstanding anything in this Plan to the contrary, an Option or SAR
shall not be granted to an Eligible Person unless the Stock would constitute
“service recipient stock” within the meaning of Treas. Reg. §1.409A-1(b)(5)(iii)
with respect to such Eligible Person.

(b) Options. The Committee is authorized to grant Options to Eligible Persons on
the following terms and conditions:

(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, provided that such exercise price
shall be not less than the Fair Market Value of a share of Stock on the date of
grant of such Option.

(ii) Time and Method of Exercise. Awards of Options may contain such provisions
as the Committee shall determine appropriate, including provisions related to
the vesting of the Option, the times at which, or the circumstances under which,
an Option may be exercised, and the methods by which such exercise price may be
paid or deemed to be paid.

(iii) Duration of Options. Awards will contain a provision stating the duration
of an Option, which duration may not exceed 10 years from the date of grant.

(iv) Character of Options. Unless otherwise specified in the Award agreement,
any Option issued shall be a non-statutory option.

(v) Options Granted to International Participants. Options granted to an
Eligible Person who is subject to the laws of a country other than the United
States of America may contain terms and conditions inconsistent with the
provisions of this Plan or may be granted under such supplemental documents, as
required or appropriate under such country’s laws.

(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Eligible Persons on the following terms and conditions:

(i) Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise, the excess of (A) the Fair Market
Value of one share of Stock on the date of exercise over (B) the grant price of
the SAR, which payment may be satisfied by delivery of cash or Stock.

(ii) Other Terms. The Committee shall determine the terms and conditions of any
SAR, including but not limited to, the times at which and the circumstances
under which an SAR may be exercised, the method of exercise, the method of
settlement, and the method by which Stock, if any, will be delivered or deemed
to be delivered to Participants.



--------------------------------------------------------------------------------

(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Eligible Persons on the following terms and conditions:

(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), and in
such installments or otherwise, as the Committee may determine at the date of
grant or thereafter.

(ii) Right as Shareowner. Except to the extent limited under any Award agreement
relating to Restricted Stock, a Participant granted Restricted Stock shall have
all of the rights of a shareowner, including the right to vote the Restricted
Stock and the right to receive dividends thereon (subject to any mandatory
reinvestment or other requirement imposed by the Committee).

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to applicable restrictions, that the Company retain physical
possession of the certificates, and that the Participant deliver a stock power
to the Company, endorsed in blank, relating to the Restricted Stock.

(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any cash dividends paid on a share of
Restricted Stock be automatically reinvested in additional shares of Restricted
Stock or applied to the purchase of additional Awards under the Plan. Unless
otherwise determined by the Committee, Stock distributed in connection with a
Stock split or Stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Stock or other property has been
distributed.

(e) Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Eligible Persons, subject to the following terms and conditions:

(i) Restricted Stock Unit Award. A Restricted Stock Unit shall be recorded in a
bookkeeping reserve maintained by the Company as equivalent to the Fair Market
Value of a share of the Company’s Stock on the date of grant, unless otherwise
determined by the Company.

(ii) Grant and Restrictions. A Restricted Stock Unit shall be subject to such
risk of forfeiture and other conditions as the Committee may impose, which
restrictions may lapse, or conditions be satisfied, separately or in combination
at such times, under such circumstances (including based on achievement of
performance goals and/or future service requirements), and in such installments
or otherwise, as the Committee may determine at the date of grant.



--------------------------------------------------------------------------------

(iii) Dividend Equivalents and Interest Credits. As specified in the Award
agreement, Dividend Equivalents and/or Interest Credits related to a Restricted
Stock Unit may also be credited on behalf of a Participant and/or converted to
additional Restricted Stock Units.

(iv) Settlement of Restricted Stock Units and Related Interests. Restricted
Stock Units represent the right to receive Stock, cash, or a combination at the
end of a specified period, as specified in the Award agreement or pursuant to
the Committee’s determination.

(f) Cash Incentive Awards. The Committee is authorized to grant Cash Incentive
Awards to Participants subject to performance criteria in the manner described
in Section 8.

7. Certain Other Provisions Applicable to Awards.

(a) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option or SAR exceed a period of ten years.

(b) Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt under Rule 16b-3
(except for transactions acknowledged in writing to be non-exempt by such
Participant). Accordingly, if any provision of this Plan or any Award agreement
does not comply with the requirements of Rule 16b-3 as then applicable to any
such transaction, unless the Participant shall have acknowledged in writing that
a transaction pursuant to such provision is to be non-exempt, such provision
shall be construed or deemed amended to the extent necessary to conform to the
applicable requirements of Rule 16b-3 so that such Participant shall avoid
liability under Section 16(b) of the Exchange Act.

(c) Cancellation of Awards. Notwithstanding any provision of Section 10(d),
unless the Award agreement specifies otherwise, the Committee may cancel any
unexpired, unpaid, or deferred Awards at any time, if the Participant is not in
compliance with all applicable provisions of the Award agreement and the Plan.

(d) Repricing. The Committee will not take any action that constitutes
“repricing” for purposes of the shareholder approval rules of any securities
exchange or inter-dealer quotation system on which the securities of the Company
are listed or quoted unless such action is approved by a majority of the
shareholders.



--------------------------------------------------------------------------------

8. Performance Awards.

(a) Performance Conditions. The right of a Participant to exercise or receive a
grant, settlement or payment of any Award, and the timing of such grant,
settlement or payment, may be subject to such performance conditions as may be
specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions, except as
limited under Section 8(b) in the case of a Performance Award intended to
qualify under Code Section 162(m). The Committee may in its discretion remove
the performance conditions from a Performance Award other than a Performance
Award granted under Section 8(b) to a Covered Employee.

(b) Performance Awards Granted to Covered Employees and Certain Eligible
Persons. If the Committee determines that a Performance Award to be granted to
an Eligible Person who is or may become a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of pre-established performance goals and other terms set forth in
this Section 8(b).

(i) Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance and associated maximum Award payments with respect to each
of such criteria, as specified by the Committee consistent with this
Section 8(b). Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m) and regulations thereunder (including
Regulation Section 1.162-27 and successor regulations thereto). The Committee
may determine that such Performance Awards shall be granted, exercised and/or
settled upon achievement of any performance goal or that more than one
performance goal must be achieved as a condition to grant, exercise and/or
settlement of such Performance Awards. Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.

(ii) Business Criteria. One or more of the following business criteria for the
Company, as defined by the Committee, on a consolidated basis, and/or for
specified Subsidiaries or business units of the Company (except with respect to
the total shareowner return and earnings per share criteria), shall be used by
the Committee in establishing performance goals for such Performance Awards:
(1) Fair Market Value of shares of the Company’s Stock; (2) operating profit;
(3) operating income; (4) sales volume of the Company’s products; (5) earnings
per share; (6) revenues; (7) cash flow; (8) cash flow return on investment;
(9) return on assets; (10) return on investment; (11) return on capital;
(12) return on equity; (13) return on invested capital; (14) economic value
added; (15) operating margin; (16) net income; (17) pretax earnings; (18) pretax
earnings before interest; (19) depreciation and amortization; (20) pretax
operating earnings after interest expense and before incentives, service fees,
and extraordinary or special items; and (21) any of the above goals as compared
to the performance of a published or special index deemed applicable by the
Committee including, but not limited to, the Standard & Poor’s 500 Stock Index
or a group of comparator companies.

(iii) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period, which may overlap with another performance period or
periods, of up to ten years, as specified by the Committee. Performance goals
shall be established not later than 90 days after the beginning of any
performance period applicable to such Performance Awards, or at such other date
as may be required or permitted for “performance-based compensation” under Code
Section 162(m).



--------------------------------------------------------------------------------

(c) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award and as
to the achievement of performance goals relating to Performance Awards under
Section 8(b) shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m). The Committee may not delegate any
responsibility relating to such Performance Awards.

(d) Status of Section 8(b) Performance Awards Under Code Section 162(m). It is
the intent of the Company that Performance Awards under Section 8(b) granted to
persons who are designated by the Committee as likely to be Covered Employees
within the meaning of Code Section 162(m) and regulations thereunder (including
Regulation Section 1.162-27 and successor regulations thereto) shall, if so
designated by the Committee, constitute “performance-based compensation” within
the meaning of Code Section 162(m) and regulations thereunder. Accordingly,
Sections 8(b), (c) and (d), shall be interpreted in a manner consistent with
Code Section 162(m) and regulations thereunder. If any provision of the Plan as
in effect on the date of adoption or any agreements relating to Performance
Awards that are designated as intended to comply with Code Section 162(m) does
not comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.

9. Change in Control. If within 24 months after a Change in Control a
Participant’s employment with the Company and its Subsidiaries is terminated by
the Company without Cause or by the Participant for Good Reason, the following
provisions shall apply unless otherwise provided in the Award agreement:

(a) Options and SARs. Any Option or SAR carrying a right to exercise that was
not previously exercisable and vested shall become fully exercisable and vested
as of the time of termination of employment and shall remain exercisable and
vested for the balance of the stated term of such Option or SAR without regard
to the termination of employment by the Participant.

(b) Restricted Stock and Restricted Stock Units. The restrictions, deferral of
settlement, and forfeiture conditions applicable to any Restricted Stock or
Restricted Stock Unit shall lapse and such Awards shall be deemed fully vested
as of the time of the termination of employment, except to the extent of any
waiver by the Participant.

(c) Limitations on Company in Event of a Change in Control. In the event of a
Change in Control, the Company shall take or cause to be taken no action, and
shall undertake or permit to arise no legal or contractual obligation, that
results or would result in any postponement of the issuance or delivery of Stock
or payment of benefits under any Award or the imposition of any other conditions
on such issuance, delivery or payment, to the extent that such postponement or
other condition would represent a greater burden on a Participant than existed
on the 90th day preceding the Change in Control.

10. General Provisions.

(a) Limits on Transferability; Beneficiaries. Except as otherwise provided in
this Section 10(a), no Award or other right or interest of a Participant under
the Plan shall be pledged, hypothecated or otherwise encumbered or subject to
any lien, obligation or liability of such Participant



--------------------------------------------------------------------------------

to any party (other than the Company or a Subsidiary), or assigned or
transferred by such Participant other than by will or the laws of descent and
distribution upon the death of a Participant, and such Awards or rights that may
be exercisable shall be exercised during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative.

(i) Transferability of Options. Unless otherwise specified in the Award, an
Option may be transferred pursuant to a domestic relations order issued by a
court of competent jurisdiction or to an immediate family member of the
Participant under such terms and conditions as may be determined, from time to
time, by the Committee. An “immediate family member” is defined as the
Participant’s spouse, child, grandchild, parent or a trust established for the
benefit of such family members. With respect to any Option transferred pursuant
to this Section 10(a)(i), any such Option shall be exercisable only by the
designated transferee or the designated transferee’s legal representative.

(ii) Transferability of Restricted Stock Units. A Participant may designate one
or more Beneficiaries to receive his or her interest under the Plan that is
related to Restricted Stock Units in the event of his or her death.

(iii) Beneficiaries and Transferees Subject to Terms of Award. Any Beneficiary
or transferee, or other person claiming any rights under the Plan from or
through any Participant, shall be subject to all terms and conditions of the
Plan and any Award agreement applicable to such Participant, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.

(b) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Stock, or other property), recapitalization, forward or
reverse stock split, reorganization, merger, consolidation, spin-off,
combination, repurchase, share exchange, liquidation, dissolution or other
similar corporate transaction or event results in existing holders of Stock
holding stock or other securities that differ in kind, character or amount from
the Stock previously held by them, the Committee shall provide such adjustments
or substitutions with respect to the Plan and to the Awards and to any prior
plan and to awards granted thereunder as are necessary and appropriate to
prevent each holder of outstanding Awards or awards issued under a prior plan
from experiencing a significant increase or decrease, solely by reason of such
transaction: (i) in the case of Options or similar Awards, in the holder’s then
existing spread value (i.e., the difference between the exercise or grant price
of the Award and the fair market value of the related Stock), (ii) in the case
of Restricted Stock, Restricted Stock Units, or similar full-value Awards, in
the then existing fair market value (disregarding restrictions based on future
service) of the holder’s Awards and, (iii) the number and kind of shares of
Stock by which annual per-person Award limitations are measured under Section 5.
The actions required by the foregoing shall in no event be interpreted to result
in adjustments or substitutions greater than those needed to provide parity of
treatment between the holders of such Awards and holders of Stock. The Committee
is authorized to make adjustments in the terms and conditions of, and the
criteria included in, Awards (including Performance Awards and performance goals
related thereto) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets) affecting the Company,
any Subsidiary or any business unit, or the financial statements of the Company
or any Subsidiary, or in response to changes in applicable laws, regulations,
accounting principles, tax rates and regulations or business conditions or in
view of the Committee’s assessment of the business strategy of the Company, any
Subsidiary or business unit, performance of comparable organizations, economic
and business conditions, personal performance of a Participant, and any other
circumstances deemed



--------------------------------------------------------------------------------

relevant; provided that no such adjustment shall be authorized or made if and to
the extent that such authority or the making of such adjustment would cause
Performance Awards made under Section 8(b) to otherwise fail to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder.

(c) Taxes. The Company and any Subsidiary is authorized to withhold from any
Award granted, any payment relating to an Award under the Plan, including from a
distribution of Stock, or any payroll or other payment to a Participant, amounts
of withholding and other taxes due or potentially payable in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Company and Participants to satisfy obligations
for the payment of withholding taxes and other tax obligations relating to any
Award. However, this authority shall not include withholding of taxes above the
statutorily required withholding amounts where such excess withholding would
result in an earnings charge to the Company under U.S. Generally Accepted
Accounting Principles.

(d) Changes to the Plan and Awards. The Board or the Committee may amend, alter,
suspend, discontinue or terminate the Plan or the Committee’s authority to grant
Awards under the Plan without the consent of shareowners or Participants, except
that any amendment or alteration to the Plan shall be subject to the approval of
the Company’s shareowners not later than the annual meeting next following such
Board action if such shareowner approval is required by any federal or state law
or regulation or the rules of any stock exchange or automated quotation system
on which the Stock may then be listed or quoted, and the Board may otherwise, in
its discretion, determine to submit other such changes to the Plan to
shareowners for approval. Notwithstanding the foregoing, no such action may
materially and adversely affect the rights of such Participant under any
previously granted and outstanding Award, without the consent of an affected
Participant. The Committee may waive any conditions or rights under, or amend,
alter, suspend, discontinue or terminate any Award theretofore granted and any
Award agreement relating thereto, except as otherwise provided in the Plan;
provided that, without the consent of an affected Participant, no such Committee
action may materially and adversely affect the rights of such Participant under
such Award.

(e) Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a Subsidiary, (ii) interfering in any way
with the right of the Company or a Subsidiary to terminate any Eligible Person’s
or Participant’s employment or service at any time, (iii) giving an Eligible
Person or Participant any claim to be granted any Award under the Plan or to be
treated uniformly with other Participants or employees, or (iv) except as
provided in Section 6(d)(ii), conferring on a Participant any of the rights of a
shareowner of the Company unless and until the Participant is duly issued or
transferred shares of Stock in accordance with the terms of an Award.

(f) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive compensation. With respect to any
payments not yet made to a Participant or obligation to deliver Stock pursuant
to an Award, nothing contained in the Plan or any Award shall give any such
Participant any rights that are greater than those of a general creditor of the
Company; provided that the Committee may authorize the creation of trusts and
deposit therein cash, Stock, other Awards or other property, or make other
arrangements to meet the Company’s obligations under the Plan. Such trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines. The trustee of such trusts may be
authorized to dispose of trust assets and reinvest the proceeds in alternative
investments, subject to such terms and conditions as the Committee may specify
and in accordance with applicable law.



--------------------------------------------------------------------------------

(g) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration. No fractional
shares of Stock shall be issued or delivered pursuant to the Plan or any Award.
The Committee shall determine whether cash, other Awards or other property shall
be issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

(h) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award agreement shall be determined in
accordance with Georgia law, without giving effect to principles of conflicts of
laws, and applicable federal law.

(i) Code Section 409A. This Plan and the Awards are generally not intended to be
subject to Code Section 409A. To the extent this Plan or the Awards are subject
to Section 409A, the Plan and Awards are intended to comply with Code
Section 409A and shall be interpreted and operated accordingly. Notwithstanding
any provision of Section 10(d), if this Plan or any Award is subject to Code
Section 409A, the Committee reserves the authority to amend this Plan or any
Award as necessary to comply with Code Section 409A or to ensure that Code
Section 409A does not apply to the Plan or the Award.



--------------------------------------------------------------------------------

Coca-Cola Enterprises Inc.

2007 Incentive Award Plan

French Sub-Plan for Restricted Stock Units

 

1. Introduction.

The Board of Directors (the “Board”) of Coca-Cola Enterprises, Inc. (the
“Company”) has established the Coca-Cola Enterprises, Inc. 2007 Incentive Award
Plan (the “U.S. Plan”) for the benefit of certain employees of the Company and
its affiliated companies, including its French subsidiary(ies) (each, a “French
Entity”), of which the Company holds directly or indirectly at least 10% of the
share capital.

Section 3(a) of the U.S. Plan authorizes the Board or a committee designated by
the Board (the “Committee”) to determine the terms and conditions of, and all
other matters relating to, Awards (including Restricted Stock Units granted in
France) as the Committee deems appropriate and to make all other decisions and
determinations with respect to the grant of Awards.

The Committee has determined that it is appropriate to establish a sub-plan for
the purpose of permitting Restricted Stock Units granted to employees of a
French Entity to qualify for the favorable tax and social security treatment
available for such grants in France. The Committee, therefore, intends to
establish a sub-plan of the U.S. Plan for the purpose of granting Restricted
Stock Units which qualify for the favorable tax and social security treatment in
France applicable to shares granted for no consideration under the Sections
L. 225-197-1 to L. 225-197-5 of the French Commercial Code, as amended
(“French-Qualified Restricted Stock Units”), to qualifying employees in France
who are resident in France for French tax purposes and/or subject to the French
social security regime (“French Participants”).

The terms of the U.S. Plan applicable to Restricted Stock Units, as set out in
Appendix 1 hereto, shall, subject to the modifications set forth in this French
Sub-Plan for Restricted Stock Units (the “French RSU Sub-Plan”), constitute the
terms applicable for the grant of Restricted Stock Units to employees in France.

Under the French RSU Sub-Plan, the qualifying employees will be granted
Restricted Stock Units only as defined in Section 2(d) below. The provisions of
Section 6(b), (c), (d) and (f) of the U.S. Plan permitting the grant of stock
options, stock appreciation rights, restricted stock and cash incentive awards
are not applicable to grants made under this French RSU Sub-Plan. The grant of
Restricted Stock Units is authorized under Section 6(e) of the U.S. Plan.

 

2. Definitions.

Capitalized terms not otherwise defined herein shall have the same meanings as
set forth in the U.S. Plan. The terms set out below will have the following
meanings:

 

  (a) Closed Period.

The term “Closed Period” shall mean a closed period as set forth by Section
L. 225-197-1 of the French Commercial Code, as amended, which is as follows:

(i) Ten quotation days preceding and following the disclosure to the public of
the consolidated financial statements or the annual statements of the Company;
or



--------------------------------------------------------------------------------

(ii) The period as from the date the corporate management of the Company
(involved in the governance of the company, such as the Board, Committee,
supervisory directorate, etc.) has been disclosed information which could, if
disclosed to the public, significantly impact the trading price of the Company’s
Stock, until ten quotation days after the day such information is disclosed to
the public.

 

  (b) Disability.

The term “Disability” shall mean disability as determined in categories 2 and 3
under Section L. 341-4 of the French Social Security Code, as amended, and
subject to the fulfillment of related conditions.

 

  (c) Grant Date.

The term “Grant Date” shall be the date on which the Committee both
(1) designates the French Participant, and (2) specifies the terms and
conditions of the Restricted Stock Units, including the number of shares of
Stock to be issued at a future date, the conditions for the vesting of the
Restricted Stock Units, the conditions for the issuance of the shares of Stock
underlying the Restricted Stock Units by the Company, if any, and the conditions
for the transferability of the shares of Stock once issued, if any.

 

  (d) Restricted Stock Unit.

The term “Restricted Stock Unit” shall mean a promise by the Company to issue to
the holder of the Restricted Stock Unit at a specified future date at no
consideration a certain number of shares of Stock for each Restricted Stock Unit
granted to a French Participant and to which dividend and voting rights will not
apply until shares are issued on the Vesting Date.

 

  (e) Vesting Date.

The term “Vesting Date” shall mean the date on which the shares of Stock
underlying the Restricted Stock Units are issued to the French Participant. Such
Vesting Date or Vesting Dates shall be set forth in the Restricted Stock Unit
Agreement for Employees in France (the “RSU Agreement”), however, no such date
may occur prior to the expiration of a two-year period as calculated from the
Grant Date or such other period as is required to comply with the minimum
mandatory period applicable to French-Qualified Restricted Stock Units under
Section L. 225-197-1 of the French Commercial Code, as amended.

 

3. Entitlement to Participate.

(a) Subject to Section 3(c) below, any French Participant who, on the Grant Date
of the Restricted Stock Units and to the extent required under French law, is
either employed under the terms and conditions of an employment contract with a
French Entity (“contrat de travail”) or who serves as the Président du Conseil
d’Administration, Directeur Général, Directeur Général Délégué, Membre du
Directoire, or Gérant de Sociétés par actions of a French Entity, shall, at the
discretion of the Committee, be eligible to receive Restricted Stock Units under
this French RSU Sub-Plan, provided that he or she also satisfies the eligibility
conditions of Sections 2(l) and 5 of the U.S. Plan.



--------------------------------------------------------------------------------

(b) French-Qualified Restricted Stock Units may not be issued to a corporate
officer of a French Entity, other than an individual serving as the Président du
Conseil d’Administration, Directeur Général, Directeur Général Délégué, Membre
du Directoire, or Gérant de Sociétés par actions, unless the corporate officer
is an employee of a French Entity, as defined by French law.

(c) French-Qualified Restricted Stock Units may not be issued under this French
RSU Sub-Plan to employees owning more than ten percent (10%) of the Company’s
share capital or to individuals other than French Participants.

 

4. Conditions of the Restricted Stock Units.

 

  (a) Vesting of Restricted Stock Units.

No Restricted Stock Unit shall vest unless the holder of the Restricted Stock
Unit is an employee of the Company or any French Entity on the Vesting Date. The
first Vesting Date of French-Qualified Restricted Stock Units shall not occur
prior to the expiration of a two-year period as calculated from the Grant Date,
or such other period as is required to comply with the minimum vesting period
applicable to French-Qualified Restricted Stock Units under Section L. 225-197-1
of the French Commercial Code, as amended. However, notwithstanding the above,
in the event of the death of a French Participant, all of his or her outstanding
Restricted Stock Units shall vest and shares of Stock underlying Restricted
Stock Units shall be issued as set forth in Section 8 of the French RSU
Sub-Plan.

 

  (b) Holding and Transfer of Shares Issued Upon Conversion of French-Qualified
Restricted Stock Units.

The transfer of shares issued pursuant to the French-Qualified Restricted Stock
Units may not occur prior to the expiration of a two-year period as calculated
from the Vesting Date, or such other period as is required to comply with the
minimum mandatory holding period applicable to French-Qualified Restricted Stock
Units under Section L. 225-197-1 of the French Commercial Code, or the relevant
Sections of the French Tax Code or the French Social Security Code, as amended,
even if the French Participant is no longer an employee or corporate officer of
a French Entity.

In addition, the shares of Stock issued pursuant to French-Qualified Restricted
Stock Units may not be sold during certain Closed Periods as provided for by
Section L. 225-197-1 of the French Commercial Code as amended, and as
interpreted by the French administrative guidelines, as long as such Closed
Periods are applicable to the sale or transfer of shares of Stock subject to
French-qualified Restricted Stock Units.

Further, the Committee may set a holding period for a specific percentage of the
shares of Stock underlying the French-Qualified Restricted Stock Units for a
French Participant who holds one of the following positions at the Grant Date:
Président du Conseil d’Administration, Directeur Général, Directeur Général
Délégué, Membre du Directoire, or Gérant de Sociétés par actions . Any such
restriction will be set forth in the RSU Agreement.

 

  5. French Participant’s Account.

The Stock issued to the French Participant pursuant to the French-Qualified
Restricted Stock Units shall be recorded and held in an account in the name of
the French Participant with the Company, the transfer agent for the Company’s
Stock or a broker or in such other manner as the Company may otherwise determine
in order to ensure compliance with applicable French law, including any
necessary holding periods.



--------------------------------------------------------------------------------

6. Non-Transferability of Restricted Stock Units.

Notwithstanding Section 10(a) of the U.S. Plan, Restricted Stock Units granted
to French Participants may not be transferred to any third party, other than by
will or by the applicable laws of descent and distribution. In addition, the
Restricted Stock Units will vest only to the benefit of the French Participants
during the lifetime of the French Participants.

 

7. Adjustments and Change in Control.

In the event of Change in Control as set forth in Sections 2(f) and 9 of the
U.S. Plan or an adjustment as set forth in Section 10(b) of the U.S. Plan,
adjustments to the terms and conditions of the French-Qualified Restricted Stock
Units or underlying shares of Stock may be made only in accordance with the U.S.
Plan and pursuant to applicable French legal and tax rules. Nevertheless, the
Board or the Committee, at its discretion, may decide to make adjustments in the
case of a transaction for which adjustments are not authorized under French law,
in which case the Restricted Stock Units may no longer qualify for the favorable
tax and social security regime in France.

 

8. Death and Disability.

In the event of the death of a French Participant, all Restricted Stock Units
held by the French Participant at the time of death shall become immediately
transferable to the French Participant’s heirs. The Company shall issue the
underlying shares of Stock to the French Participant’s heirs, at their request,
if such request occurs, within six months following the death of the French
Participant, as provided in the RSU Agreement.

If a French Participant’s employment with the Company or French Entity
terminates by reason of his or her death or Disability (as defined herein), the
French Participant or the French Participant’s heirs, as applicable, shall not
be subject to the restriction on the transfer of Stock set forth in
Section 4(b).

 

9. Disqualification of French-Qualified Restricted Stock Units.

If the Restricted Stock Units are otherwise modified or adjusted in a manner in
keeping with the terms of the U.S. Plan or as mandated as a matter of law and
the modification or adjustment is contrary to the terms and conditions of this
French RSU Sub-Plan, the Restricted Stock Units may no longer qualify as
French-Qualified Restricted Stock Units. If the Restricted Stock Units no longer
qualify as French-Qualified Restricted Stock Units, the Committee may, provided
it is authorized to do so under the U.S. Plan, determine to lift, shorten or
terminate certain restrictions applicable to the vesting of the Restricted Stock
Units or the sale of shares of Stock which may have been imposed under this
French RSU Sub-Plan or in the RSU Agreement representing the Restricted Stock
Units. In the event that any Restricted Stock Units no longer qualify as
French-Qualified Restricted Stock Units, the holder of such Restricted Stock
Units shall be ultimately liable and responsible for all taxes and/or social
security contributions that he or she is legally required to pay in connection
with such Restricted Stock Units.

 

10. Interpretation.

It is intended that Restricted Stock Units granted under this French RSU
Sub-Plan shall qualify for the favorable tax and social security treatment
applicable to Restricted Stock Units granted under Sections L. 225-197-1 to
L. 225-197-5 of the French Commercial Code, as amended, and in accordance with
the relevant provisions set forth by French tax and social security laws,
although the Company does not undertake or represent that such qualified status
will be maintained. The terms of this French RSU Sub-Plan shall be interpreted
accordingly and in accordance with the relevant guidelines published by French
tax and social security administrations and subject to the fulfilment of certain
legal, tax and reporting obligations, if applicable.



--------------------------------------------------------------------------------

11. Settlement of Restricted Stock Units.

Notwithstanding any provision of the U.S. Plan, no dividend equivalents or other
payments will be made in respect of the Restricted Stock Units prior to the
vesting of the Restricted Stock Units and the Restricted Stock Units will be
settled in shares of Stock only and will not be settled in cash.

 

12. Employment Rights.

The adoption of this French RSU Sub-Plan shall not confer upon the French
Participants, or any employees of a French Entity, any employment rights and
shall not be construed as part of any employment contracts that a French Entity
has with its employees.

 

13. Effective Date.

The French RSU Sub-Plan is effective as of October 23, 2007.



--------------------------------------------------------------------------------

Coca-Cola Enterprises, Inc.

2001 Stock Option Plan

French Sub-Plan for Options

 

1. Introduction.

The Board of Directors (the “Board”) of Coca-Cola Enterprises, Inc. (the
“Company”) has established the Coca-Cola Enterprises, Inc. 2001 Stock Option
Plan (the “U.S. Plan”) for the benefit of certain employees of the Company and
its affiliated companies, including its French subsidiary(ies) (each, a “French
Entity”), of which the Company holds directly or indirectly at least 10% of the
share capital.

Section 2 of the U.S. Plan authorizes a compensation committee designated by the
Board (the “Committee”) to determine the terms and conditions of Options
(including Options granted in France) and to establish such rules and
regulations for the proper administration of the U.S. Plan as it deems necessary
or advisable. Further, Section 4(e) of the U.S. Plan provides for the grant of
Options to optionees subject to the laws of a country other than the United
States that contain terms and conditions inconsistent with provisions of the
U.S. Plan or granted under such supplemental documents, as required or
appropriate under such country’s laws.

The Committee has determined that it is appropriate to establish a sub-plan for
the purpose of permitting Options granted to employees of a French Entity to
qualify for the favorable tax and social security treatment available for such
grants in France. The Committee, therefore, intends to establish a sub-plan of
the U.S. Plan for the purpose of granting Options which qualify for the
favorable tax and social security treatment in France applicable to stock
options granted under Sections L. 225-177 to L. 225-186 of the French Commercial
Code, as amended (“French-Qualified Options”), to qualifying employees in France
who are resident in France for French tax purposes and/or subject to the French
social security regime (“French Participants”).

The terms of the U.S. Plan applicable to Options, as set out in Appendix 1
hereto, shall, subject to the modifications set forth in this French Sub-Plan
for Options (the “French Option Sub-Plan”), constitute the terms applicable for
the grant of Options to employees in France.

 

2. Definitions.

Capitalized terms not otherwise defined herein shall have the same meanings as
set forth in the U.S. Plan. The terms set out below will have the following
meanings:

 

  (a) Closed Period.

The term “Closed Period” shall mean a closed period as set forth by Section
L. 225-177 of the French Commercial Code, as amended:

(i) Ten (10) quotation days preceding and following the disclosure to the public
of the consolidated financial statements or the annual statements of the
Company; or

(ii) The period as from the date the corporate management of the Company
(involved in the governance of the company, such as the Board, Committee,
supervisory directorate, etc.) has been disclosed information which could, if
disclosed to the public, significantly impact the trading price of the Company’s
Stock, until ten (10) quotation days after the day such information is disclosed
to the public.



--------------------------------------------------------------------------------

  (b) Disability.

The term “Disability” shall mean disability as determined in categories 2 and 3
under Section L. 341-4 of the French Social Security Code, as amended, and
subject to the fulfillment of related conditions.

 

  (c) Forced Retirement.

The term “Forced Retirement” shall mean forced retirement as determined under
Section L. 122-14-13 of the French Labor Code and subject to the fulfillment of
related conditions.

 

  (d) Grant Date.

The term “Grant Date” shall be the date on which the Committee both
(1) designates the French Participant, and (2) specifies the terms and
conditions of the Options, including the number of Options to be granted, the
conditions for the vesting of the Options, the conditions for the exercise of
the Options and the conditions for the transferability of the shares of Stock
once issued, if any, and the exercise price.

 

  (e) Option.

In addition to the definition used in the U.S. Plan, the term “Option” shall
mean rights to acquire Stock in the Company repurchased by the Company prior to
the date on which the Options become exercisable (i.e., purchase Options) or
rights to purchase newly issued Stock (i.e., subscription Options).

 

  (f) Vesting Date.

The term “Vesting Date” shall mean the date on which a French Participant’s
right to all or a portion of the shares of Stock subject to an Option granted
under the French Option Sub-Plan becomes non-forfeitable. Such Vesting Date or
Vesting Dates shall be set forth in the Option Agreement for Employees in France
(“Option Agreement”) in substantially the form approved by the Committee.

 

3. Closed Period.

French-Qualified Options may not be granted during a Closed Period as set forth
by Section L. 225-177 of the French Commercial Code, as amended, to the extent
such Closed Periods are applicable to French-Qualified Options granted by the
Company. If the Grant Date were to occur during an applicable Closed Period, the
Grant Date for Qualified Options shall be the first date following the
expiration of the Closed Period which would not be a prohibited Grant Date or
the next immediately succeeding trading day if such date was not a trading day.



--------------------------------------------------------------------------------

4. Entitlement to Participate.

(a) Subject to Section 4(c) below, any French Participant who, on the Grant Date
of the Options and to the extent required under French law, is either employed
under the terms and conditions of an employment contract with a French Entity
(“contrat de travail”) or who serves as the Président du Conseil
d’Administration, Directeur Général, Directeur Général Délégué, Membre du
Directoire, or Gérant de Sociétés par actions of a French Entity, shall, at the
discretion of the Committee, be eligible to receive Options under this French
Option Sub-Plan, provided that he or she also satisfies the eligibility
conditions of Section 4 of the U.S. Plan.

(b) French-Qualified Options may not be issued to a corporate officer of a
French Entity, other than an individual serving as the Président du Conseil
d’Administration, Directeur Général, Directeur Général Délégué, Membre du
Directoire, or Gérant de Sociétés par actions, unless the corporate officer is
an employee of a French Entity, as defined by French law.

(c) French-Qualified Options may not be issued under this French Sub-Plan to
employees owning more than ten percent (10%) of the Company’s share capital or
to individuals other than French Participants.

 

5. Modifications to Grant Terms.

Notwithstanding any provision in the U.S. Plan, the exercise price and number of
shares of Stock underlying the Options shall not be modified after the Grant
Date, except as provided in Section 8 of this French Option Sub-Plan, or as
otherwise authorized by French law. To the extent that modifications are not
limited to those described in Section 8 or otherwise authorized by French law,
such modification may result in the Options no longer qualifying for favorable
income tax and social security treatment under French law.

 

6. Conditions for the Grant and Exercise of the Options and Sale of Shares.

 

  (a) Vesting and Exercisability.

The Options will vest and become exercisable pursuant to the terms and
conditions set forth in the U.S. Plan, the French Option Sub-Plan and under the
Option Agreement delivered to each French Participant.

 

  (b) Exercise Price.

The exercise price per share of Stock payable pursuant to Options issued
hereunder shall be fixed by the Committee on the date the Option is granted and
in no event shall the exercise price per share of Stock be less than the greater
of:

(i) with respect to purchase stock options over the Stock, the higher of either
95% of the average of the closing prices of such Stock during the twenty
(20) trading days immediately preceding the Grant Date or 95% of the average
purchase price paid for such Stock by the Company;

(ii) with respect to subscription stock options over the Stock, 95% of the
average of the closing prices of such Stock during the twenty (20) trading days
immediately preceding the Grant Date; and

(iii) the minimum exercise price permitted under the U.S. Plan.



--------------------------------------------------------------------------------

  (c) Exercise of an Option.

Upon exercise of an Option, the full exercise price will be paid either in cash,
by check or by credit transfer, exclusive of any other method of payment. Under
a cashless exercise program, the French Participant may give irrevocable
instructions to a broker to properly deliver the exercise price to the Company.
No delivery, surrender or attestation to the ownership of previously owned Stock
having a Fair Market Value on the date of delivery equal to the aggregate
exercise price may be used to pay the exercise price.

The Stock acquired upon exercise of an Option may be recorded and held in an
account in the name of the French Participant with the Company, the transfer
agent for the Company’s stock or a broker or in such other manner as the Company
may otherwise determine in order to ensure compliance with applicable law,
including any necessary holding periods.

 

  (d) Holding Period.

To obtain the favorable tax and social security treatment in France, the French
Participant shall not sell or transfer Stock acquired upon exercise of an Option
before the expiration of the applicable holding period for French-Qualified
Options set forth by Section 163 bis C of the French Tax Code, as amended,
except as provided in this French Option Sub-Plan or as otherwise in keeping
with French law. To prevent the French Participant from selling the Stock
subject to the Option before the expiration of the applicable holding period,
the Committee may, in its discretion, restrict the vesting and/or exercisability
of the Option and/or the sale or transfer of shares of Stock until the
expiration of the applicable holding period, as set forth in the Option
Agreement to be delivered to each French Participant. In any case, the
restriction on the sale or transfer of Stock cannot exceed three years as from
the date of the exercise of the Options. However, the French Participant may be
permitted to sell the Stock subject to the Option before the expiration of the
applicable holding period in the case of Forced Retirement, Disability, death or
dismissal as defined in Section 91 ter of Exhibit II to the French Tax Code, as
amended and as provided for in the Option Agreement to be delivered to the
French Participant.

 

  (e) Corporate Officers.

The Committee may impose a specific holding period for the shares of Stock
issued at exercise of the Options or a restriction on the exercise of Options
for a French Participant who holds one of the following positions at the Grant
Date: Président du Conseil d’Administration, Directeur Général, Directeur
Général Délégué, Membre du Directoire, or Gérant de Sociétés par actions. Any
such restriction will be set forth in the Option Agreement.

 

7. Non-Transferability of Options.

Notwithstanding Section 7 of the U.S. Plan, Options granted to French
Participants may not be transferred to any third party, other than by will or by
the applicable laws of descent and distribution. In addition, the Options are
exercisable only by the French Participant during his or her lifetime.



--------------------------------------------------------------------------------

8. Adjustments and Change in Control.

Notwithstanding any provision in the U.S. Plan, adjustments to the Option
exercise price and/or the number of shares of Stock subject to an Option issued
hereunder shall be made to preclude the dilution or enlargement of benefits
under the Option only in the event of certain transactions by the Company listed
under Section L. 225-181 of the French Commercial Code, as amended, a repurchase
of Stock by the Company at a price higher than the stock quotation price on the
open market, and according to the provisions of Section L. 228-99 of the French
Commercial Code, as amended, as well as according to specific decrees.

In the event of Change in Control as set forth in the Option Agreement or an
adjustment as set forth in Section 9 of the U.S. Plan, adjustments to the terms
and conditions of the French-Qualified Options or underlying shares of Stock may
be made only in accordance with the U.S. Plan and pursuant to applicable French
legal and tax rules.

Nevertheless, the Board or the Committee, at its discretion, may determine to
make adjustments in the case of a transaction for which adjustments are not
authorized under French law, in which case the Options may no longer qualify as
French-Qualified Options.

 

9. Death.

(a) In the event of the death of a French Participant while he or she is
actively employed, all Options held by the French Participant at the time of
death shall become immediately vested and may, for the six (6)-month period
following the death, be exercised by the French Participant’s heirs. Any Option
which remains unexercised shall expire six (6) months following the date of the
French Participant’s death. The six (6)-month exercise period will apply without
regard to the term of the French-Qualified Option as described in Section 14 of
this French Option Sub-Plan. If a French Participant’s employment with the
Company or any French Entity of the Company terminates by reason of his or her
death, the French Participant’s heirs will not be subject to the restriction on
the sale of shares set forth in Section 6(d).

(b) In the event of the death of a French Participant prior to the expiration of
the Option term but after the termination of the French Participant’s
employment, vested Options may be exercised by the French Participant’s only
during the six (6)-month period following the Optionee’s death. The six
(6)-month exercise period will apply without regard to the term of the
French-Qualified Option as described in Section 14 of this French Option
Sub-Plan.

 

10. Disability, Forced Retirement or Dismissal.

(a) If a French Participant’s employment is terminated by reason of Disability,
his or her Option will benefit from the favorable treatment of French-Qualified
Options, irrespective of the date of sale of the shares of Stock.

(b) If a French Participant’s employment is terminated by reason of his or her
Forced Retirement or dismissal as defined by Section 91-ter of Exhibit II to the
French Tax Code and as construed by the French Tax Circulars and subject to the
fulfillment of related conditions, his or her Option will benefit from the
favorable treatment of French-Qualified Options, irrespective of the date of
sale of the shares of Stock, only if exercised at least three months prior to
the effective date of the Forced Retirement or three months prior to the receipt
of the notice of dismissal by the French Participant and as provided for in
Option Agreement to be delivered to the French Participant .



--------------------------------------------------------------------------------

11. Disqualification of French-Qualified Options.

If the Options are otherwise modified or adjusted in a manner in keeping with
the terms of the U.S. Plan or as mandated as a matter of law and the
modification or adjustment is contrary to the terms and conditions of this
French Option Sub-Plan, the Options may no longer qualify for the favorable tax
and social security regime in France. If the Options no longer qualify as
French-Qualified Options, the Committee may, provided it is authorized to do so
under the U.S. Plan, determine to lift, shorten or terminate certain
restrictions applicable to the vesting of the Options or the sale of shares of
Stock which may have been imposed under this French Option Sub-Plan or in the
Option Agreement. In the event that any Options no longer qualify as
French-Qualified Options, the holder of such Options shall be ultimately liable
and responsible for all taxes and/or social security contributions that he or
she is legally required to pay in connection with such Options.

 

12. Interpretation.

It is intended that Options granted under this French Option Sub-Plan will
qualify for the favorable tax and social security treatment applicable to
Options granted under Sections L. 225-177 to L. 225-186 of the French Commercial
Code, as amended, and in accordance with the relevant provisions set forth by
French tax and social security laws, although the Company does not undertake or
represent that such qualified status will be maintained. The terms of this
French Option Sub-Plan shall be interpreted accordingly and in accordance with
the relevant provisions set forth by French tax and social security laws, the
French tax and social security authorities, any relevant guidelines published by
French tax and social security authorities and are subject to the fulfilment of
certain legal, tax and reporting obligations, if applicable.

 

13. Employment Rights.

The adoption of this French Option Sub-Plan shall not confer upon the French
Participants or any employees of a French Entity, any employment rights and
shall not be construed as part of any employment contracts that a French Entity
has with its employees.

 

14. Term of the Option.

The Option term will be as determined by the Committee at the Grant Date. The
Option term will be extended only in the event of the death of a French
Participant, but in no event will any French-Qualified Option be exercisable
beyond six (6) months following the date of death of the French Participant.

 

15. Amendments.

Subject to the terms of the U.S. Plan, the Committee retains the right to amend
or terminate the French Option Sub-Plan at any time. Such amendments would only
apply to future grants and would not be retroactive.

 

16. Effective Date.

The French Option Sub-Plan is effective as of October 23, 2007 and is amended as
of October 29, 2008.